EXHIBIT 10.2
EXECUTION COPY
INVESTMENT AGREEMENT
By and Among
THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.
and
YUCAIPA AMERICAN ALLIANCE FUND II, LP,
YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND II, LP
and
YUCAIPA AMERICAN ALLIANCE FUND II, LLC, as Investors’ Representative
and
the other signatories hereto
Dated as of July 23, 2009





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I Issuance and Sale of Investor Shares; Closing
    2  
SECTION 1.01 Issuance and Sale of the Investor Shares
    2  
SECTION 1.02 Closing Date
    2  
SECTION 1.03 Transactions To Be Effected at the Closing
    2  
 
       
ARTICLE II Representations and Warranties Relating to the Company
    3  
SECTION 2.01 Corporate Status
    3  
SECTION 2.02 Authorization; Noncontravention; No Change of Control
    4  
SECTION 2.03 Capital Structure
    6  
SECTION 2.04 Real Property
    8  
SECTION 2.05 Intellectual Property
    9  
SECTION 2.06 Environmental Matters
    10  
SECTION 2.07 Legal Proceedings
    11  
SECTION 2.08 Taxes
    11  
SECTION 2.09 Labor
    13  
SECTION 2.10 Employee Benefit Plans
    13  
SECTION 2.11 Compliance with Laws
    15  
SECTION 2.12 SEC Reports and Company Financial Statements
    16  
SECTION 2.13 Absence of Certain Changes
    18  
SECTION 2.14 Insurance
    20  
SECTION 2.15 Private Placement
    21  
SECTION 2.16 Form S-3 Eligibility
    21  
SECTION 2.17 Listing and Maintenance Requirements
    21  
SECTION 2.18 Registration Rights
    21  
SECTION 2.19 No Restriction on the Ability to Pay Cash Dividends
    21  
SECTION 2.20 Inventories
    21  
SECTION 2.21 Contracts
    21  
 
       
ARTICLE III Representations and Warranties of the Investors
    22  
SECTION 3.01 Corporate Status
    22  
SECTION 3.02 Authorization; Noncontravention
    22  
SECTION 3.03 Securities Act
    23  
SECTION 3.04 Available Funds
    24  
SECTION 3.05 Ownership of Common Stock
    24  
 
       
ARTICLE IV Covenants
    24  
SECTION 4.01 Confidentiality
    24  
SECTION 4.02 Reasonable Best Efforts
    24  
SECTION 4.03 Fees and Expenses
    25  
SECTION 4.04 NYSE
    25  
SECTION 4.05 Use of Proceeds
    25  
SECTION 4.06 Conduct of Business
    25  

i



--------------------------------------------------------------------------------



 



              Page  
ARTICLE V Additional Agreements
    26  
SECTION 5.01 Publicity
    26  
SECTION 5.02 Transfer Restrictions
    26  
SECTION 5.03 Purchase for Investment
    26  
SECTION 5.04 Legend
    26  
SECTION 5.05 Investors’ Representative
    27  
SECTION 5.06 Waiver
    28  
 
       
ARTICLE VI Conditions Precedent
    28  
SECTION 6.01 Conditions to Each Party’s Obligation
    28  
SECTION 6.02 Conditions to Obligation of the Investors
    29  
SECTION 6.03 Conditions to Obligation of the Company
    30  
SECTION 6.04 Satisfaction of Sections 6.01(d) and 6.01(h)
    30  
SECTION 6.05 Frustration of Closing Condition
    31  
 
       
ARTICLE VII Indemnification
    31  
SECTION 7.01 Indemnification
    31  
 
       
ARTICLE VIII Termination
    33  
SECTION 8.01 Termination
    33  
SECTION 8.02 Effect of Termination
    34  
 
       
ARTICLE IX General Provisions
    34  
SECTION 9.01 Amendments and Waivers
    34  
SECTION 9.02 Assignment
    35  
SECTION 9.03 No Third-Party Beneficiaries
    35  
SECTION 9.04 Notices
    35  
SECTION 9.05 Interpretation; Exhibits and Schedules; Certain Definitions
    36  
SECTION 9.06 Counterparts
    44  
SECTION 9.07 Entire Agreement
    44  
SECTION 9.08 Severability
    45  
SECTION 9.09 Consent to Jurisdiction
    45  
SECTION 9.10 Governing Law
    45  
SECTION 9.11 Waiver of Jury Trial
    45  
SECTION 9.12 No Personal Liability of Partners, Directors, Officers, Owners, Etc
    46  
SECTION 9.13 Rights of Holders
    46  
SECTION 9.14 Adjustment in Share Numbers and Prices
    46  

ii



--------------------------------------------------------------------------------



 



Index of Defined Terms

          Location of Term   Definition
2011 Notes
  2.02(d) 
ABL Credit Agreement
  9.05 
Action
  9.05 
affiliate
  9.05 
Agreement
  Preamble
Amended and Restated Stockholder Agreement
  Recital B
Amended and Restated Tengelmann Stockholder Agreement
  Recital E
Ancillary Agreements
  2.02(a) 
Board of Directors
  2.12(e) 
Business Day
  9.05 
By-Laws
  9.05 
Capital Lease Obligation
  9.05 
Charter
  9.05 
ChaseMellon Warrants
  9.05 
Closing
  1.02 
Closing Date
  1.02 
Code
  9.05 
Collective Bargaining Agreement
  9.05 
Common Stock
  2.02(a) 
Company
  Preamble 
Company By-Laws Amendment
  9.05 
Company Contract
  9.05 
Company Disclosure Letter
  Article II 
Company Indemnified Liabilities
  7.01(b) 
Company Leases
  2.04(b) 
Company Multiemployer Plans
  2.10(b) 
Company Plans
  9.05 
Company Tenant Lease
  2.04(b) 
Company Title IV Plan
  2.10(c) 
Confidentiality Agreement
  4.01 
Contract
  9.05 
Conversion Stockholder Approval
  2.02(a) 
Convertible Notes
  9.05 
Convertible Preferred Articles Supplementary
  Recital A 
Convertible Preferred Stock
  Recital A 
Copyrights
  9.05 
Default
  9.05 
DOJ
  9.05 
Encumbrance
  9.05 

iii



--------------------------------------------------------------------------------



 



          Location of Term   Definition
Environment
  9.05 
Environmental Law
  9.05 
ERISA
  9.05 
ERISA Affiliate
  9.05 
Exchange Act
  9.05 
Existing Investors
  Preamble
Facilities
  9.05 
FTC
  9.05 
GAAP
  9.05 
Governmental Entity
  9.05 
Hazardous Materials
  9.05 
HSR Act
  9.05 
including
  9.05 
Indebtedness
  9.05 
Indemnified Liabilities
  7.01(c) 
Indemnified Party
  7.01(d) 
Indemnitor
  7.01(d) 
Investors
  Preamble
Investor Indemnified Liabilities
  7.01(c) 
Investors’ Representative
  Preamble 
Investor Shares
  Recital A 
Intellectual Property
  9.05 
IRS
  2.10(d) 
Judgment
  9.05 
Labor Laws
  9.05 
Laws
  9.05 
Losses
  9.05 
Material Adverse Effect
  9.05 
NYSE
  9.05 
Offering
  1.01 
Patents
  9.05 
PBGC
  2.10(c) 
Permits
  9.05 
Permitted Encumbrances
  9.05 
person
  9.05 
Purchase Price
  1.01 
Real Property
  9.05 
Registered Intellectual Property
  9.05 
Release
  9.05 
SEC
  9.05 
SEC Reports
  2.12(a) 
Securities Act
  9.05 
Senior Secured Notes
  Recital C 

iv



--------------------------------------------------------------------------------



 



          Location of Term   Definition
Senior Secured Notes Offering
  Recital C 
Series B Yucaipa Warrants
  9.05 
Shares
  Recital A 
SOX
  9.05 
Stockholder Agreement
  Recital B 
subsidiary
  9.05 
Tax
  9.05 
Tax Returns
  9.05 
Tengelmann
  Recital E 
Tengelmann Initial Shares
  Recital D 
Tengelmann Investment Agreement
  Recital D 
Tengelmann Partners
  Recital D 
Third Party
  9.05 
Third-Party Claim
  7.04(d) 
Trade Secrets
  9.05 
Trademarks
  9.05 
Trading Market
  9.05 
Underlying Securities
  2.03(a) 
Voting Debt
  9.05 
Voting Stock
  9.05 
YAAF
  Preamble 
YAAF Parallel
  Preamble 

v



--------------------------------------------------------------------------------



 



List of Exhibits and Schedules

         
Exhibit A
  -   Convertible Preferred Articles Supplementary
Exhibit B
  -   Amended and Restated Stockholder Agreement
Exhibit C
  -   Opinion of Counsel
Exhibit D
  -   Opinion of Maryland Counsel
Schedule 1
  -   Wire Information

vi



--------------------------------------------------------------------------------



 



     INVESTMENT AGREEMENT, dated as of July 23, 2009 (this “Agreement”), among
THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC., a Maryland corporation (the
“Company”), and YUCAIPA AMERICAN ALLIANCE FUND II, LP (“YAAF”) and YUCAIPA
AMERICAN ALLIANCE (PARALLEL) FUND II, LP (“YAAF Parallel” and, together with
YAAF, the “Investors”), YUCAIPA CORPORATE INITIATIVES FUND I, LP, YUCAIPA
AMERICAN ALLIANCE FUND I, LP and YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND I, LP
(collectively, the “Existing Investors”) (who are parties to this Agreement
solely with respect to Section 3.02 and Section 3.05 hereof) and YUCAIPA
AMERICAN ALLIANCE FUND II, LLC (the “Investors’ Representative”) (which is a
party to this Agreement solely with respect to Section 5.05 hereof).
     A. WHEREAS, the Investors desire to purchase from the Company, and the
Company desires to issue and sell to the Investors, pursuant to the terms and
conditions set forth in this Agreement, an aggregate of 115,000 shares of the
Company’s 8.00% Convertible Preferred Stock due August 1, 2016 (the “Convertible
Preferred Stock”), to be issued on the Closing Date (as defined below), each
share with an initial liquidation preference of $1,000 (the “Investor Shares”,
and, together with any other shares of Convertible Preferred Stock issued
pursuant to the Tengelmann Investment Agreement (as defined below) or issued
pursuant to Section 4 of the Convertible Preferred Articles Supplementary (as
defined below), the “Shares”), having the powers, preferences and rights and the
qualifications, limitations and restrictions as specified in the Convertible
Preferred Articles Supplementary in the form attached hereto as Exhibit A (the
“Convertible Preferred Articles Supplementary”);
     B. WHEREAS, the Company and the Existing Investors are parties to a
stockholder agreement dated as of March 4, 2007 (the “Stockholder Agreement”),
and on the Closing Date, the Company, the Existing Investors, the Investors’
Representative and the Investors will enter into an amended and restated
stockholder agreement in the form attached hereto as Exhibit B (the “Amended and
Restated Stockholder Agreement”);
     C. WHEREAS, on the date hereof, the Company will announce and promptly
commence a debt offering (the “Senior Secured Notes Offering”) of second-lien
senior secured notes (the “Senior Secured Notes”) for an aggregate principal
amount of at least $225,000,000;
     D. WHEREAS, simultaneously with the execution of this Agreement, the
Company and Erivan Karl Haub, Christian Wilhelm Erich Haub, Karl-Erivan Warder
Haub and Georg Rudolf Otto Haub (collectively, the “Tengelmann Partners”) are
entering into an investment agreement, dated as of the date hereof (the
“Tengelmann Investment Agreement”), which sets forth the terms and conditions by
which the Tengelmann Partners shall purchase 60,000 shares of the Convertible
Preferred Stock, to

 



--------------------------------------------------------------------------------



 



be issued on the Closing Date for an aggregate cash purchase price of
$60,000,000 (the “Tengelmann Initial Shares”), and, immediately following such
purchase, the Tengelmann Partners shall contribute the Tengelmann Initial Shares
to Tengelmann (as defined below); and
     E. WHEREAS, the Company and Tengelmann Warenhandels-Gesellschaft KG, a
limited partnership organized under the law of Germany (“Tengelmann”), are
parties to a stockholder agreement dated as of March 4, 2007, and on the Closing
Date, the Company and Tengelmann will enter into an amended and restated
stockholder agreement (the “Amended and Restated Tengelmann Stockholder
Agreement”).
     NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
ARTICLE I
Issuance and Sale of Investor Shares; Closing
     SECTION 1.01 Issuance and Sale of the Investor Shares. On the terms and
subject to the conditions set forth in this Agreement, at the Closing the
Company shall issue, sell and deliver in certificated form to the Investors, and
the Investors shall purchase from the Company, the Investor Shares for an
aggregate cash purchase price of $115,000,000 (the “Purchase Price”), payable as
set forth below in Section 1.03. The issuance and sale of the Investor Shares is
referred to in this Agreement as the “Offering”.
     SECTION 1.02 Closing Date. The closing of the Offering (the “Closing”)
shall take place at the offices of Cravath, Swaine & Moore LLP, 825 Eighth
Avenue, New York, New York 10019, at 10:00 a.m. on the date on which the
condition set forth in Section 6.01(d) has been satisfied (or, to the extent
permitted, waived), or, if on such day any condition set forth in Article VI has
not been satisfied (or, to the extent permitted, waived by the party entitled to
the benefit thereof), as soon as practicable after all the conditions set forth
in Article VI have been satisfied (or, to the extent permitted, waived by the
parties entitled to the benefits thereof), or at such other place, time and date
as shall be agreed between the Company and the Investors. The date on which the
Closing occurs is referred to in this Agreement as the “Closing Date”.
     SECTION 1.03 Transactions To Be Effected at the Closing. At the Closing,
each of the following shall occur substantially simultaneously and be dependent
upon each other:
     (a) The Company shall file the Convertible Preferred Articles Supplementary
with the State Department of Assessments and Taxation of the State of Maryland
and deliver to the Investors certificates representing the Investor Shares;

2



--------------------------------------------------------------------------------



 



     (b) The Investors shall deliver to the Company payment, by wire transfer to
the bank account of the Company specified on Schedule 1, immediately available
funds in an amount equal to the Purchase Price;
     (c) The Company, the Investors, the Existing Investors and the Investors’
Representative shall each execute the Amended and Restated Stockholder
Agreement; and
     (d) The Company shall deliver to the Investors payment, by wire transfer to
the bank account of the Investors specified on Schedule 1, immediately available
funds of the amounts owed to the Investors pursuant to Section 4.03.
ARTICLE II
Representations and Warranties
Relating to the Company
     Prior to the execution and delivery of this Agreement, the Company has
delivered to the Investors a letter, dated as of the date of this Agreement,
from the Company to the Investors (the “Company Disclosure Letter”), with
numbering corresponding to the sections and subsections of this Article II. Any
items disclosed in any provision, section or subsection of the Company
Disclosure Letter, with respect to a particular representation or warranty
contained in this Article II shall be deemed to be disclosed for purposes of any
other representation or warranty contained in this Article II to the extent its
relationship thereto is reasonably apparent on its face. Except as set forth in
the Company Disclosure Letter and except with respect to Sections 2.01, 2.04,
2.05, 2.06, 2.07, 2.08, 2.09, 2.10, 2.11, 2.13 (other than the first sentence of
Section 2.13) and 2.14 only (and not any other sections) as disclosed in the
Company’s Annual Report on Form 10-K for the fiscal year ended February 28, 2009
or the Company’s other reports filed with the SEC under Sections 12, 13, 14 or
15(d) of the Exchange Act after February 28, 2009 through and including the date
hereof (excluding any forward-looking disclosures contained in such reports
under the headings “Risk Factors” or “Cautionary Note” or any similar sections
and any other forward looking statement, disclaimer or disclosure that is
similarly nonspecific and predictive or forward-looking in nature), the Company
represents and warrants to the Investors as follows as of the date of this
Agreement (except as of July 20, 2009, as expressly provided in
Section 2.03(a)):
     SECTION 2.01 Corporate Status. Each of the Company and its material
subsidiaries is duly incorporated or otherwise organized, validly existing and
in good standing under the Laws of its governing jurisdiction and each (a) has
all requisite corporate or other power and authority to carry on its business as
it is now being conducted and (b) is duly qualified to do business in each of
the jurisdictions in which the ownership, operation or leasing of its assets or
the conduct of its business requires it to be so qualified, except where the
failure to have such corporate or other power or authority or to be so
qualified, has not had and would not reasonably be expected to have a Material
Adverse Effect.

3



--------------------------------------------------------------------------------



 



     SECTION 2.02 Authorization; Noncontravention; No Change of Control. (a)
Authorization. The Company has all necessary corporate power and authority to
execute and deliver this Agreement, the Tengelmann Investment Agreement, the
Amended and Restated Stockholder Agreement and the Amended and Restated
Tengelmann Stockholder Agreement (collectively, the “Ancillary Agreements”), to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The Board of Directors has duly
adopted resolutions at a meeting duly called and held (i) adopting, authorizing,
approving and declaring this Agreement, the Ancillary Agreements, the
classification of the Shares as Convertible Preferred Stock, the issuance of the
Investor Shares at Closing, the reservation for issuance of the shares of
Convertible Preferred Stock issued pursuant to Section 4 of the Convertible
Preferred Articles Supplementary and the Underlying Securities and the other
transactions contemplated hereby and by the Ancillary Agreements on the terms
and subject to the conditions set forth herein and therein advisable, fair to
and in the best interest of the Company, (ii) adopting the Company By-Laws
Amendment and the Convertible Preferred Articles Supplementary, (iii) directing
that the proposal for the Conversion Stockholder Approval be submitted to a vote
at a meeting of the stockholders of the Company and (iv) recommending that the
stockholders of the Company adopt the proposal for the Conversion Stockholder
Approval. No “fair price,” “moratorium,” “control share acquisition,” “business
combination,” or other similar anti-takeover provision under Maryland or Federal
Laws, including Section 3-702 of the Maryland General Corporation Law, apply to
this Agreement, the Offering and the other transactions contemplated hereby, and
pursuant to the Company By-Laws Amendment, the Company will be exempt from the
application of the Maryland Control Share Acquisition Act (Section 3-701, et
seq. of the Maryland General Corporation Law) following the date thereof. The
execution, delivery and performance of this Agreement and the Ancillary
Agreements and the consummation by the Company of the transactions contemplated
hereby and thereby, including the issuance (or reservation for issuance), sale
and delivery of the Shares and the Underlying Securities, have been duly and
validly authorized by all necessary corporate action, and no other corporate
proceedings on the part of the Company or its material subsidiaries or vote of
holders of any class or series of capital stock of the Company or its material
subsidiaries is necessary to authorize this Agreement or the Ancillary
Agreements or to consummate the transactions contemplated hereby and thereby,
including the issuance (or reservation for issuance), sale and delivery of the
Shares and the Underlying Securities, other than the approval, to the extent and
as required under the rules and regulations of the NYSE, of (1) the Shares, when
voting together with common stock, par value $1.00 per share, of the Company
(“Common Stock”), becoming entitled to cast the full number of votes on an
as-converted basis and (2) the issuance of the full amount Common Stock upon the
exercise of conversion rights of the Shares, in each case by the affirmative
vote of holders of a majority of the votes present and entitled to vote at the
stockholders’ meeting duly called, noticed and convened for such purpose, at
which the total votes cast represent over 50% in interest of all Voting Stock in
accordance with the NYSE rules for stockholder approval (the “Conversion
Stockholder Approval”). This Agreement has been duly executed and delivered by
the Company and (assuming due authorization, execution and delivery by each
Investor, each Existing Investor and the Investors’ Representative) constitutes,
and

4



--------------------------------------------------------------------------------



 



each Ancillary Agreement, when executed and delivered by the Company (assuming
due authorization, execution and delivery by the other parties thereto), will
constitute, a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium and other similar
Laws relating to or affecting creditors’ rights generally or by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at Law). The sale and issuance of the Shares at
Closing are not, and the issuance of shares of Convertible Preferred Stock
pursuant to Section 4 of the Convertible Preferred Articles Supplementary and
the issuance of the Underlying Securities will not be, subject to any preemptive
rights or rights of first offer.
     (b) No Conflict. The Company is not in violation or Default of any
provision of its Charter or By-Laws. None of the Company or its material
subsidiaries is in breach or Default under any material Collective Bargaining
Agreement. The execution, delivery and performance by the Company of this
Agreement and the Ancillary Agreements do not, and the consummation of the
Offering, the Senior Secured Notes Offering (assuming satisfaction of
Sections 6.01(d) and 6.02(h)) and the other transactions contemplated hereby and
thereby and compliance with the provisions of this Agreement and the Ancillary
Agreements will not, result in a change of control under, or conflict with, or
result in any Default under, or give rise to an increase in, or right of
termination, cancellation or acceleration of, any obligation or to the loss of a
benefit under, or result in the suspension, revocation, impairment, forfeiture
or amendment of any term or provision of or the creation of any Encumbrance upon
any of the properties or assets of the Company or any of its material
subsidiaries under, or require any consent or waiver under, any provision of
(i) the Charter of the Company, the By-Laws of the Company upon effectiveness of
the Company By-Laws Amendment or the comparable organizational documents of any
of the Company’s subsidiaries, (ii) any material Contract to which the Company
or any of its material subsidiaries is a party or by which any of its assets are
bound, (iii) any Law, material Judgment or material Permit, in each case
applicable to the Company and its material subsidiaries or its assets or
(iv) any Collective Bargaining Agreement, Company Multiemployer Plans or Company
Plans. No Permit, order or authorization of, or registration, qualification,
declaration or filing with, or notice to, any Governmental Entity is required to
be obtained or made by or with respect to the Company or any of its material
subsidiaries in connection with the execution, delivery and performance of this
Agreement or any of the Ancillary Agreements by the Company or the consummation
by the Company of the Offering, the Senior Secured Notes Offering or the other
transactions contemplated by this Agreement or the Ancillary Agreements,
including the issuance of the Shares, the Underlying Securities and the Senior
Secured Notes, except for (A) the filing of the Convertible Preferred Articles
Supplementary with the State Department of Assessments and Taxation of the State
of Maryland, (B) the filing with the FTC and the DOJ of the notification and
report form and other information and documents required to be filed pursuant to
the HSR Act, which have been completed, (C) the filing with the SEC of such
reports, forms, schedules, statements and other documents (including all
exhibits) required to be filed by it under the Exchange Act, the Securities Act,
state securities Laws or “blue-sky” laws as may be required in connection with
this Agreement, the Ancillary

5



--------------------------------------------------------------------------------



 



Agreements and the transactions contemplated hereby and thereby, (D) any filings
required under the rules and regulations of the NYSE and (E) such Permits,
orders, authorizations, registrations, declarations, filings and notices, the
failure of which to be obtained or made would not materially impair the
Company’s ability to perform its obligations under this Agreement or the
Ancillary Agreements or consummate the transactions contemplated hereby or
thereby. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, either alone or in
combination with another event (whether contingent or otherwise) will (1) result
in the payment of any “excess parachute payment” under Section 280G of the Code,
(2) entitle any current or former employee, consultant or director of the
Company or any of its subsidiaries to any payment, (3) increase the amount of
compensation or benefits due to any such employee, consultant or director or
(4) accelerate the vesting, funding or time of payment of any compensation,
equity award or other benefit.
     (c) No “Change of Control” (within the meaning of the Company’s 2008 Long
Term Incentive and Share Award Plan or the Company’s 1998 Long Term Incentive
and Share Award Plan, each as amended from time to time) has at any time
occurred or been deemed to have occurred for purposes of such plans or any award
granted under such plans, and no award granted under either such plan has become
exercisable or vested on an accelerated basis on account of a Change of Control.
     (d) Notwithstanding any terms and obligations included on the face or back
or otherwise included on any of the notes representing the Company’s outstanding
9 1/8% Senior Notes due 2011 (the “2011 Notes”), the terms and obligations of
any such 2011 Notes include only those terms and obligations included in the
1991 Indenture, as supplemented by the Second Supplemental Indenture, dated as
of December 20, 2011, and the Fourth Supplemental Indenture, dated as of August
23, 2005, and do not include any additional terms or obligations that may be
included on the face or back or otherwise included on any of the 2011 Notes.
     SECTION 2.03 Capital Structure. (a) As of the date of this Agreement, the
authorized capital stock of the Company consists of 160,000,000 shares of Common
Stock, of which 57,899,318 shares are issued and outstanding as of July 20,
2009, and 3,000,000 shares of preferred stock, no par value per share, of which
no shares are issued and outstanding as of July 20, 2009. As of July 20, 2009,
there are 2,564,396 shares of Common Stock subject to outstanding options to
acquire Common Stock, 4,456,987 shares of Common Stock deliverable pursuant to
outstanding restricted stock units, 6,965,858 shares of Common Stock issuable
upon the exercise of the Series B Yucaipa Warrants, 6,965,858 shares of Common
Stock reserved for issuance upon the exercise of the Series B Yucaipa Warrants,
686,277 shares of Common Stock issuable upon the exercise of the ChaseMellon
Warrants, 686,277 shares of Common Stock reserved for issuance upon the exercise
of the ChaseMellon Warrants, 11,278,999 shares of Common Stock issuable upon the
conversion of the Convertible Notes, 11,278,999 shares of Common Stock reserved
for issuance upon the conversion of the Convertible Notes and no stock
equivalent units linked to Common Stock. Each share of Common Stock is duly
authorized, validly issued, fully paid and nonassessable. The Shares, and the
Common Stock issuable upon conversion of the Investor Shares (the “Underlying
Securities”),

6



--------------------------------------------------------------------------------



 



have been duly authorized and reserved, and the Shares will, and upon conversion
of the Shares in accordance with the Convertible Preferred Articles
Supplementary, the Underlying Securities, will (i) be validly issued, fully paid
and nonassessable, (ii) not have been issued in violation of any purchase
option, call option, right of first refusal, preemptive right, subscription
right or any similar right under any provision of the Maryland General
Corporation Law, the Charter or By-Laws of the Company or any Contract to which
the Company or any of its material subsidiaries is a party or by which any of
its or their respective assets are bound and (iii) be free and clear of all
Encumbrances. Other than the Convertible Notes, the Company has no Voting Debt.
Except as set forth above, in Section 2.03(a) of the Company Disclosure Letter
or as expressly contemplated by this Agreement there are no (A) outstanding
obligations, options, warrants, convertible securities, exchangeable securities,
securities or rights that are linked to the value of the Common Stock or other
rights, agreements or commitments relating to the capital stock of the Company
or obligating the Company to issue or sell or otherwise transfer shares of
capital stock of the Company or any securities convertible into or exchangeable
for any shares of capital stock of the Company or any Voting Debt of the
Company, (B) outstanding obligations of the Company to repurchase, redeem or
otherwise acquire shares of capital stock of the Company, (C) voting trusts,
stockholder agreements, proxies or other agreements or understandings in effect
with respect to the voting or transfer of shares of capital stock of the Company
(but only to the Company’s knowledge with respect to any such agreements to
which the Company is not a party) or (D) rights of first refusal, preemptive
rights, subscription rights or any similar rights under any provision of the
Maryland General Corporation Law, the Charter or By-Laws or any Contract to
which the Company is a party or by which any of its assets are bound. No
provision of the Charter or the By-Laws would, directly or indirectly, restrict
or impair the ability of the Investors to vote, or otherwise exercise the rights
of a stockholder with respect to, the Shares (or any Underlying Securities) or
any other shares of Common Stock of the Company that may be acquired or
controlled by the Investors, except as expressly set forth in the Convertible
Preferred Articles Supplementary. The Company does not have an outstanding
“poison pill” or any similar arrangement in effect giving any person the right
to purchase any equity interest in the Company upon the occurrence of certain
events.
     (b) Section 2.03(b) of the Company Disclosure Letter sets forth as of the
date hereof a list of all material subsidiaries of the Company, including each
such subsidiary’s name, its jurisdiction of incorporation or organization and
the percentage of its outstanding capital stock or equity interests owned by the
Company or a subsidiary of the Company (as applicable). The shares of
outstanding capital stock or equity interests of the subsidiaries of the Company
are duly authorized, validly issued, fully paid and nonassessable, and are held
of record and beneficially owned by the Company or a subsidiary of the Company
(as applicable), free and clear of any Encumbrances other than Permitted
Encumbrances. There is no Voting Debt of any subsidiary of the Company. There
are no (i) outstanding obligations, options, warrants, convertible securities,
exchangeable securities, securities or rights that are linked to the value of
the Common Stock or other rights, agreements or commitments, in each case,
relating to the capital stock of the subsidiaries of the Company or obligating
the Company or its subsidiaries to issue or sell or otherwise transfer shares of
the capital stock of the

7



--------------------------------------------------------------------------------



 



subsidiaries of the Company or any securities convertible into or exchangeable
for any shares of capital stock of the subsidiaries of the Company or any Voting
Debt of any subsidiary of the Company, (ii) outstanding obligations of the
subsidiaries of the Company to repurchase, redeem or otherwise acquire shares of
their respective capital stock, (iii) voting trusts, stockholder agreements,
proxies or other agreements or understandings in effect with respect to the
voting or transfer of shares of capital stock of the subsidiaries of the Company
(but only to the Company’s knowledge with respect to any such agreements to
which the Company is not a party) or (iv) rights of first refusal, preemptive
rights, subscription rights or any similar rights under any provision of the
Maryland General Corporation Law, the governing documents of any material
subsidiary of the Company or any Contract to which any material subsidiary of
the Company is a party or by which any of their respective assets are bound.
     (c) Other than the subsidiaries of the Company, there are no persons in
which any of the Company or its subsidiaries owns any equity, membership,
partnership, joint venture or other similar interest.
     (d) The Company or one of its subsidiaries has the unrestricted right to
vote, and (subject to limitations imposed by applicable Law) to receive
dividends and other distributions on, all capital securities of its subsidiaries
as owned by the Company or such subsidiary.
     SECTION 2.04 Real Property. (a) The Company or one of its subsidiaries has
good and marketable title in fee simple, free and clear of material Encumbrances
(other than Permitted Encumbrances), to the real property owned by the Company.
Neither the Company nor any of its subsidiaries has received written notice of
any pending condemnation proceedings.
     (b) Each (x) lease or sublease pursuant to which the Company or any of its
subsidiaries holds a leasehold or subleasehold estate or other right to use or
occupy any interest in real property (the “Company Leases”) and (y) existing
leases, subleases, licenses or other occupancy agreements to which the Company
or any of its subsidiaries is a party as landlord or lessor thereunder or by
which the Company or any of its subsidiaries is bound as landlord or lessor
thereunder, and all amendments, modifications, extensions and supplements
thereto (each, a “Company Tenant Lease”) (i) constitutes a valid and binding
obligation of the Company or the subsidiary of the Company party thereto;
(ii) assuming such lease is a legal, valid and binding obligation of, and
enforceable against, the other parties thereto, is enforceable against the
Company or the subsidiary of the Company party thereto, except as limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at Law or in equity); and (iii) to the Company’s knowledge is a
valid and binding obligation of the other parties thereto, except as limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at Law or in equity), except, with respect to clauses (i) through
(iii) above, as

8



--------------------------------------------------------------------------------



 



has not had or would not reasonably be expected to have a Material Adverse
Effect. Except as have not had or would not reasonably be expected to have a
Material Adverse Effect, (i) none of the Company or its subsidiaries is in
breach or default under any Company Lease and (ii) to the Company’s knowledge,
none of the landlords or sublandlords under any Company Lease is in material
breach or default of its obligations under such Company Lease. Except as has not
had a Material Adverse Effect, the Company and its subsidiaries enjoy peaceful
and undisturbed possession under each Company Lease.
     (c) The Real Property and the buildings and other improvements, fixtures,
equipment and other property attached, situation or appurtenant thereto, are in
good operating condition and repair, subject to normal wear and tear and normal
industry practice with respect to maintenance, except as has not or would not
reasonably be expected to have a Material Adverse Effect. Except as have not had
or would not reasonably be expected to have a Material Adverse Effect, (i) the
present use of the Real Property does not violate any restrictive covenant,
municipal by-law or other Law or agreement that in any way restricts, prevents
or interferes in any material respect with the continued use of the Real
Property for which it is used in the business of the Company and its
subsidiaries, other than Permitted Encumbrances (ii) no condemnation, eminent
domain or similar proceeding exists or is pending or, to the Company’s
knowledge, is threatened with respect to or that could affect any Real Property
and (iii) all Real Property is supplied with utilities and other services
necessary for the operation thereof generally consistent with past practices and
consistent with the contemplated operation thereof.
     (d) All material fixtures, plants, vehicles, equipment, machinery and other
material items of personal property owned by the Company and its material
subsidiaries, used in the operation of the Company’s and its material
subsidiaries’ business or located on any Real Property or attached thereto, are
in good condition and working order, ordinary wear and tear excepted, and are
reasonably suitable for the uses for which intended, free from any defects known
to the Company, except for such defects or lack of good condition or working
order which have not had and would not reasonably be expected to have a Material
Adverse Effect.
     SECTION 2.05 Intellectual Property. (a) The Company and its subsidiaries
own, or are validly licensed or otherwise have the right to use, all
Intellectual Property that is necessary for the conduct of the business of the
Company and its subsidiaries taken as a whole, except as has not had or would
not reasonably be expected to have a Material Adverse Effect. The Company and
its subsidiaries have not entered into any license agreement with any Third
Party with respect to the Company’s Registered Intellectual Property.
     (b) The business of the Company and its subsidiaries as currently conducted
(including the use of the Intellectual Property) does not infringe,
misappropriate, conflict with or otherwise violate any person’s Intellectual
Property and there is no such claim pending or, to the Company’s knowledge,
threatened against any of the Company or its subsidiaries, except where such
infringement, misappropriation,

9



--------------------------------------------------------------------------------



 



conflict, violation or claim has not had and would not reasonably be expected to
have a Material Adverse Effect.
     (c) To the Company’s knowledge, and except as has not had or would not
reasonably be expected to have a Material Adverse Effect, no person is
infringing, misappropriating, conflicting with or otherwise violating any
material Intellectual Property owned by any of the Company or its subsidiaries,
and no such claims are pending or threatened against any person by any of the
Company or its subsidiaries.
     (d) All Intellectual Property owned by the Company or its subsidiaries is
owned free and clear of all Encumbrances (other than licenses to persons entered
into in the ordinary course of business generally consistent with past practice
of the Company and its subsidiaries), except for Permitted Encumbrances or where
such Encumbrances have not had and would not reasonably be expected to have a
Material Adverse Effect.
     SECTION 2.06 Environmental Matters. (a) The Company and its subsidiaries
have obtained all Permits that are required under any Environmental Law for the
operation of the business of the Company and its subsidiaries as currently being
conducted and their current use and operation of the Real Property, and all such
Permits are in full force and effect, other than any failure to obtain or
maintain such Permits in full force and effect which has had and would not
reasonably be expected to have a Material Adverse Effect.
     (b) The Company and its subsidiaries have operated and are operating the
business of the Company and its subsidiaries, and the Real Property and other
assets of the Company and its subsidiaries are in compliance with Environmental
Laws, other than any non-compliance which in the aggregate has not had and would
not reasonably be expected to have a Material Adverse Effect.
     (c) Except as has not had and would not reasonably be expected to have a
Material Adverse Effect, (i) there has been no Release of any Hazardous
Materials by the Company or any of its subsidiaries at, on, under or from the
Real Property or any other location, (ii) Real Property has not been used for
the deposit of Hazardous Materials and (iii) neither the Company nor any of its
subsidiaries has disposed of, arranged for treatment or disposal of, or arranged
for the transportation for treatment or disposal of, any Hazardous Materials at
any Third Party location.
     (d) (i) None of the Company or its subsidiaries has received any written
notice, demand letter, claim or order alleging a violation of, or liability
under, any Environmental Law and (ii) none of the Company or its subsidiaries is
party to any pending Action, decree or injunction alleging liability under or
violation of any Environmental Law, except in each case of (i) or (ii) of this
Section 2.06(d), if adversely determined against the Company, would not have or
would not reasonably be expected to have a Material Adverse Effect.
     (e) Except as has not had and would not reasonably be expected to have a
Material Adverse Effect, there are no storage tanks, sumps or other similar
vessels,

10



--------------------------------------------------------------------------------



 



asbestos-containing materials or polychlorinated biphenyls located on, at or
under any Real Property or at, on or in any structures, Facilities or equipment
at the Real Property.
     SECTION 2.07 Legal Proceedings. There are no Actions pending or, to the
Company’s knowledge, threatened in writing (and, in either case, not withdrawn),
against the Company or any of its subsidiaries, which, if adversely determined,
would have or would reasonably be expected to have a Material Adverse Effect.
There are no Actions pending or, to the Company’s knowledge, threatened in
writing (and, in either case, not withdrawn) against the Company or any of its
subsidiaries which, if adversely determined, would materially impair the
Company’s ability to perform its obligations under this Agreement or the
Ancillary Agreements or challenge the validity or enforceability of this
Agreement or any Ancillary Agreement or seek to enjoin or prohibit the
consummation of the transactions contemplated hereby or thereby. None of the
Company or any of its subsidiaries is in default with respect to any material
Judgment or subject to any Judgment of over $1,000,000, which has had or would
reasonably be expected to have a Material Adverse Effect or would materially
impair the Company’s ability to perform its obligations under this Agreement or
the Ancillary Agreements or consummate the transactions contemplated hereby or
thereby.
     SECTION 2.08 Taxes. (a) Except as has not had and would not reasonably be
expected to have a Material Adverse Effect, (i) the Company and each of its
subsidiaries have timely filed with the appropriate taxing authority all
material Tax Returns required to be filed, taking into account valid extensions;
(ii) all such Tax Returns are complete and accurate in all material respects;
(iii) all Taxes due and owing by the Company and each of its subsidiaries
(whether or not shown on any Tax Return) have been paid; and (iv) neither the
Company nor any of its subsidiaries has been informed in writing by a
Governmental Entity in a jurisdiction where the Company or any of its
subsidiaries does not file Tax Returns that it is or may be subject to taxation
by that jurisdiction.
     (b) The unpaid Taxes of the Company and its subsidiaries did not, as of the
dates of the financial statements contained in the most recent SEC Report filed
with the SEC prior to the date of this Agreement, exceed by a material amount
the reserve for Tax liability (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) included
in the balance sheets contained in such financial statements. Since the date of
the financial statements contained in the most recent SEC Report filed with the
SEC prior to the date of this Agreement, neither the Company nor any of its
subsidiaries has incurred any material liability for Taxes outside the ordinary
course of business or otherwise inconsistent with past custom and past practice
of the Company and its subsidiaries in filing their Tax Returns.
     (c) As of the date hereof, no deficiencies for Taxes against the Company or
any of its subsidiaries in excess of $100,000 individually or $1,000,000 in the
aggregate have been claimed or assessed in writing by a Governmental Entity that
have not been settled or resolved. There are no currently ongoing, pending or,
to the Company’s knowledge, threatened audits, assessments or other Actions for
or relating to any liability in respect of Taxes of the Company or any of its
subsidiaries. The Company

11



--------------------------------------------------------------------------------



 



has made available to the Investors or representatives of the Investors complete
and accurate copies of all Federal income and material state, local and foreign
income, franchise and sales and use Tax Returns of each of the Company and its
subsidiaries and their predecessors for the years ended on or after February 23,
2008 and complete and accurate copies of all examination reports and statements
of deficiencies assessed against or agreed to by the Company or any of its
subsidiaries or any predecessors since February 23, 2008 with respect to any
material Tax. Other than any waivers or extensions granted in the ordinary
course of business after the date of this Agreement and prior to the Closing
Date, neither the Company, its subsidiaries nor any of their respective
predecessors has waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to a Tax assessment or deficiency (other
than as a result of a valid extension of time to file a Tax Return).
     (d) There are no material Encumbrances for Taxes on any assets of the
Company or any of its subsidiaries, other than Encumbrances in respect of
property taxes not yet due and payable.
     (e) Other than customary gross-up, tax escalation or similar provisions in
financing and commercial Contracts entered into in the ordinary course of
business, there are no Tax sharing agreements or similar arrangements (including
indemnity arrangements) with respect to or involving the Company or any of its
subsidiaries other than agreements solely between the Company or its
subsidiaries, and, after the Closing Date, neither the Company nor any of its
subsidiaries shall be bound by any such Tax sharing agreements or similar
arrangements or have any liability thereunder.
     (f) Neither the Company nor any of its subsidiaries has been a member of
any affiliated group filing a consolidated Federal income Tax Return other than
a group the common parent of which is the Company. Except pursuant to customary
gross-up, tax escalation or similar provisions in financing and commercial
Contracts entered into in the ordinary course of business, neither the Company
nor any of its subsidiaries has any actual or potential liability for the Taxes
of any person (other than Taxes of the Company and its subsidiaries) under
Treasury Regulations Section 1.1502-6 (or any similar provision of state or
local Law), as a transferee or successor, by Contract, or otherwise.
     (g) The Company and each of its subsidiaries have timely withheld and paid
all material Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party.
     (h) Neither the Company nor any of its subsidiaries has entered into any
transaction identified as a “listed transaction” for purposes of Treasury
Regulations Section 1.6011-4(b)(2).
     (i) Neither the Company nor any of its subsidiaries will be required to
include any material item of income in, or exclude any material item of
deduction from, taxable income for any taxable period or portion thereof ending
after the Closing Date as a result of any (i) change in method of accounting for
a taxable period beginning on or

12



--------------------------------------------------------------------------------



 



prior to the Closing Date under Section 481(c) of the Code (or any similar
provision of state, local or foreign Law) or (ii) agreement with a taxing
authority relating to Taxes.
     (j) None of the assets of the Company (a) is “tax-exempt use property” (as
defined in Section 168(h)(1) of the Code), (b) may be treated as owned by any
other person pursuant to Section 168(f)(8) of the Internal Revenue Code of 1954
(as in effect immediately prior to the enactment of the Tax Reform Act of 1986),
(c) is property used predominantly outside the United States within the meaning
of proposed Treasury Regulations Section 1.168-2(g)(5) or (d) is “tax exempt”
and financed property within the meaning of Section 168(g)(5) of the Code.
     (k) Neither the Company nor any of its subsidiaries has distributed the
stock of any corporation in a transaction satisfying the requirements of
Section 355 of the Code since December 31, 2006, and neither the stock of the
Company nor the stock of any of its subsidiaries has been distributed in a
transaction satisfying the requirements of Section 355 of the Code since
December 31, 2006.
     SECTION 2.09 Labor. No Collective Bargaining Agreement currently is being
negotiated. None of the Company or its subsidiaries has any obligation to inform
or consult with any employees or their representatives in respect of the
transactions contemplated hereby under the terms of any Collective Bargaining
Agreement. Since February 28, 2008, there has not been any material work
stoppage, slowdown, lockout, employee strike or, to the Company’s knowledge,
labor union organizing activity involving any of the Company or its subsidiaries
and, to the Company’s knowledge, none of the foregoing or any labor dispute or
Action that has had or would reasonably be expected to have a Material Adverse
Effect has been threatened. The Company and its subsidiaries are operating the
business of the Company and its subsidiaries in compliance with all Labor Laws
other than non-compliance which has not had and would not reasonably be expected
to have a Material Adverse Effect. As of the date hereof, to the Company’s
knowledge, there are no ongoing union certification drives or pending
proceedings for certifying a union with respect to employees of any of the
Company or its subsidiaries.
     SECTION 2.10 Employee Benefit Plans. (a) Each Company Plan and, to the
Company’s knowledge, each Company Multiemployer Plan has been operated and
administered in all material respects in accordance with its terms and the terms
of all Collective Bargaining Agreements and any other labor-related agreements
with any labor union or labor organization applicable to employees of the
Company or any of its subsidiaries and the requirements of all applicable Laws,
including ERISA and the Code. As of the date of this Agreement, no Action is
pending or, to the Company’s knowledge, threatened with respect to any Company
Plan (other than claims for benefits in the ordinary course) that would result
in any material liability to the Company, its subsidiaries or any Company Plan
fiduciary and, to the Company’s knowledge, no fact or event exists that would
give rise to any such Action. As of the date of this Agreement, to the Company’s
knowledge, (i) no Action is pending or threatened with respect to any Company
Multiemployer Plan (other than claims for benefits in the ordinary course) that

13



--------------------------------------------------------------------------------



 



would result in any material liability to the Company and (ii) no fact or event
exists that would give rise to any such Action.
     (b) No withdrawal liability has been incurred under Title IV of ERISA by
the Company or any of its ERISA Affiliates with respect to any “multiemployer
plan” (as defined in Section 3(37) or 4001(a)(3) of ERISA) which is or has been
contributed to by the Company or any of its ERISA Affiliates at any time during
the six-year period ending on the date of this Agreement or as to which the
Company or any of its ERISA Affiliates has any liability (the “Company
Multiemployer Plans”), and no such liability would be incurred if the Company or
any of its ERISA Affiliates were to withdraw from any Company Multiemployer Plan
in a complete or partial withdrawal. The Company has not agreed with any person
to be responsible for any liability under Title IV of ERISA with respect to any
multiemployer plan within the meaning of Section 3(37) or 4001(a)(3) of ERISA.
     (c) With respect to any Company Plan which is subject to Part 3 of Subtitle
B of Title I or to Title IV of ERISA (a “Company Title IV Plan”): (i) there is
no lien under Section 412(n) of the Code; (ii) no liability (other than
liability for premiums) to the Pension Benefit Guaranty Corporation, (the
“PBGC”) has been incurred and all premiums required to be paid to the PBGC have
been paid by or on behalf of such Company Title IV Plan; (iii) the assets of
each Company Title IV Plan equal or exceed the benefit liabilities of such
Company Title IV Plan determined on a termination basis; and (iv) as of the date
hereof, the Company has received no actual notice from the PBGC that an event or
condition exists which (A) would constitute grounds for termination of such
Company Title IV Plan by the PBGC or (B) has caused a partial or complete
termination of such Company Title IV Plan.
     (d) All contributions to Company Plans and, to the Company’s knowledge, the
Company Multiemployer Plans required to be made by applicable Law or the terms
of the applicable Company Plan or Company Multiemployer Plan have been timely
made. Each Company Plan that is intended to be qualified under Section 401(a) of
the Code has timely received a favorable determination letter from the United
States Internal Revenue Service (“IRS”) which has not been revoked (or, in
either case, the Company has timely applied for same or will do so) and each
trust established in connection with any Company Plan which is intended to be
exempt from Federal income taxation under Section 501(a) of the Code has
received a determination letter from the IRS which has not been revoked that it
is so exempt, and, to the Company’s knowledge, no fact or event has occurred
since the date of such determination letter or letters from the IRS that would
reasonably be expected to materially adversely affect the qualified status of
any such Company Plan or the exempt status of any such trust. To the Company’s
knowledge, each Company Multiemployer Plan intended to be qualified under
Section 401(a) of the Code is so qualified.
     (e) Except as would not reasonably be expected to result in material
liability, neither the Company nor any of its ERISA Affiliates, and to the
Company’s knowledge no other person, has engaged in any transaction or acted or
failed to act in any

14



--------------------------------------------------------------------------------



 



manner that would subject the Company or any of its ERISA Affiliates to any
liability for breach of fiduciary duty under ERISA.
     (f) Except as would not reasonably be expected to result in material
liability, neither the Company nor any of its ERISA Affiliates and, to the
Company’s knowledge, no other person has engaged in any transaction in violation
of Section 406(a) or (b) of ERISA or Section 4975 of the Code for which no
exemption exists under Section 408 of ERISA or Section 4975(c) or (d) of the
Code.
     (g) As of the date hereof, (i) all of the stock options issued by the
Company that vest on or after January 1, 2005 were issued with an exercise price
no less than the fair market value of the underlying stock at the actual date of
grant or the Business Day immediately preceding the actual date of grant,
(ii) no shares of restricted Common Stock provide for a deferral opportunity
beyond vesting, and (iii) no restricted share units or other compensatory equity
awards issued by the Company constitute “nonqualified deferred compensation”
within the meaning of Section 409A(d)(1) of the Code.
     (h) Except as would not reasonably be expected to result in material
liability, the Company and its subsidiaries have no obligations, whether under
Company Plans, Company Multiemployer Plans or otherwise, to provide medical,
health or life insurance or any other welfare-type benefits for current or
future retired or terminated employees of the Company or its subsidiaries or
their spouses or dependents (other than in accordance with Part 6 of Title I of
ERISA or Code Section 4980B).
     (i) Each Company Plan that provides for “nonqualified deferred
compensation” within the meaning of Section 409A(d)(1) of the Code, and any
award thereunder, in each case that is subject to Section 409A of the Code,
(i) has been operated in compliance in all material respects with Section 409A
of the Code since January 1, 2005, based upon a good faith, reasonable
interpretation of Section 409A of the Code and the Treasury Regulations and
other official guidance issued thereunder, and (ii) has been maintained in
compliance with Section 409A of the Code and the final Treasury Regulations and
all subsequent official guidance issued thereunder.
     SECTION 2.11 Compliance with Laws. Each of the Company and its subsidiaries
is operating its business in compliance with all applicable Laws (including any
zoning or building ordinance, code or approval), except to the extent any
non-compliance with such Laws has not had and would not reasonably be expected
to have a Material Adverse Effect. To the Company’s knowledge, neither the
Company nor any of its subsidiaries is being investigated with respect to, or is
subject to a pending threat to be charged with or given notice of any material
violation of, any applicable Law. All Permits required to conduct the business
of the Company and its subsidiaries as currently conducted have been obtained by
one or more of the Company or its subsidiaries and all such Permits are in full
force and effect and the business of the Company and its subsidiaries is being
operated in compliance therewith, except for such Permits the failure of which
to possess or be in full force and effect or to be complied with has not had and

15



--------------------------------------------------------------------------------



 



would not reasonably be expected to have a Material Adverse Effect (except that
this sentence shall not apply to any Permits which are covered by Section 2.06).
     SECTION 2.12 SEC Reports and Company Financial Statements. (a) The Company
has timely filed all forms, reports, schedules, statements and other documents
(including all exhibits) required to be filed by it with the SEC since
February 23, 2008 (the “SEC Reports”). The SEC Reports (i) were prepared in all
material respects in accordance with the requirements of the Exchange Act or the
Securities Act, as the case may be, and the rules and regulations of the SEC
thereunder, and (ii) did not at the time they were filed (or, in the case of a
registration statement, as of its most recent effective date) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. No
subsidiary of the Company is a registrant with the SEC.
     (b) Each of the consolidated financial statements (including, in each case,
any notes thereto) included or incorporated by reference in the SEC Reports
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, was prepared in accordance with GAAP applied on a consistent basis
throughout the periods indicated (except as may be indicated in the notes
thereto) and fairly presented in all material respects the consolidated
financial position, results of operations and cash flows of the Company and its
consolidated subsidiaries as at the respective dates thereof and for the
respective periods indicated therein, except as otherwise noted therein.
     (c) Except as set forth on or reserved against in the consolidated balance
sheet of the Company and its consolidated subsidiaries as of February 28, 2009
included in the “Fiscal 2008 Annual Report to Stockholders” attached as an
exhibit to the Company’s Form 10-K for the year ended February 28, 2009
including the notes thereto, none of the Company or any of its consolidated
subsidiaries has any liabilities or obligations of any nature (whether accrued,
absolute, contingent or otherwise), except for liabilities or obligations
(i) incurred since February 28, 2009 in the ordinary course of business and
consistent with past practice, or (ii) that are less than $5,000,000 in the
aggregate.
     (d) Neither the Company nor any of its subsidiaries is a party to, or has
any commitment to become a party to, any joint venture, off-balance sheet
partnership or any similar Contract or arrangement (including any Contract
relating to any transaction or relationship between or among the Company and any
of its subsidiaries, on the one hand, and any unconsolidated affiliate of the
Company or any of its subsidiaries, including any structured finance, special
purpose or limited purpose entity or person, on the other hand, or any
“off-balance sheet arrangements” (as defined in Item 303(a) of Regulation S-K of
the SEC)), where the result, purpose or effect of such Contract is to avoid
disclosure of any material transaction involving, or material liabilities of,
the Company or any of its subsidiaries in the Company’s or such subsidiary’s
audited financial statements or other SEC Reports.

16



--------------------------------------------------------------------------------



 



          (e) The audit committee of the Board of Directors of the Company (the
“Board of Directors”) has established “whistleblower” procedures that meet the
requirements of Exchange Act Rule 10A-3. Neither the Company nor any subsidiary
has received any “complaints” (within the meaning of Exchange Act Rule 10A-3) in
respect of any accounting, internal accounting controls or auditing matters. To
the Company’s knowledge, no complaint seeking relief under Section 806 of SOX
has been filed with the United States Secretary of Labor and no employee has
threatened to file any such complaint.
          (f) The Company has made all certifications and statements required by
Sections 302 and 906 of SOX and the related rules and regulations promulgated
thereunder with respect to the SEC Reports. The Company and its subsidiaries
maintain a system of “disclosure controls and procedures” (as defined in
Rule 13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is, in all material respects, recorded, processed,
summarized and reported within the time periods specified in the SEC’s rules and
forms, including controls and procedures designed to ensure that such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure. Since
February 23, 2008, the Company and its subsidiaries have carried out evaluations
of the effectiveness of their disclosure controls and procedures as required by
Rule 13a-15 of the Exchange Act.
          (g) The Company and its subsidiaries maintain systems of “internal
control over financial reporting” (as defined in Rule 13a-15(f) of the Exchange
Act) that comply in all material respects with the requirements of the Exchange
Act and have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. Except as would not have a Material Adverse
Effect, the Company and its subsidiaries maintain internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has disclosed, based on
its most recent evaluation prior to the date of this Agreement, to the Company’s
outside auditors and the audit committee of the Board of Directors (A) any
significant deficiencies and material weaknesses in the design or operation of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information and
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting.

17



--------------------------------------------------------------------------------



 



          (h) The Company is in material compliance in all material respects
with applicable requirements of SOX and applicable rules and regulations
promulgated by the SEC thereunder. To the Company’s knowledge, there is no
reason that its outside auditors and its chief executive officer and chief
financial officer will not be able to give the certifications and attestations
required pursuant to the rules and regulations adopted pursuant to Section 404
of SOX, without qualification, when next due.
          (i) Except as disclosed in the Company’s Form 10-K for the year ended
February 28, 2009, none of the officers, directors, employees or related persons
(as defined in Regulation S-K Item 404) of the Company is presently a party to
any transaction with the Company or any of its subsidiaries that would be
required to be reported on Form 10-K by Item 13 thereof pursuant to
Regulation S-K Item 404 (other than for ordinary course services as employees,
officers or directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such officer, director, employee or related person or, to the Company’s
knowledge, any corporation, partnership, trust or other entity in which any such
officer, director, employee or related person has a substantial interest or is
an officer, director, trustee or partner.
          (j) Except as disclosed in the Company’s Form 10-K for the year ended
February 28, 2009 and pursuant to the Ancillary Agreements, neither Tengelmann
nor any of its officers, directors, employees or affiliates is presently a party
to any transaction with the Company or any of its material subsidiaries,
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from Tengelmann or
any of its officers, directors, employees or affiliates or, to the Company’s
knowledge, any corporation, partnership, trust or other entity in which
Tengelmann or any of its officers, directors, employees or affiliates has a
substantial interest or is an officer, director, trustee or partner.
          (k) Except as disclosed in the Company’s Form 10-K for the year ended
February 28, 2009, neither the Company nor any of its subsidiaries has any
outstanding Indebtedness, other than intercompany loans (among wholly owned
subsidiaries) and other than Indebtedness incurred in the ordinary course of
business and consistent with past practice since February 28, 2009 in an
aggregate principal amount which does not exceed $5,000,000. Neither the Company
nor any of its material subsidiaries is, immediately prior to this Agreement, or
will be, at the time of the Closing after giving effect thereto, in Default in
the payment of any Indebtedness or in breach or Default under any Contract
evidencing or relating to its material Indebtedness, including the resolutions
adopted by the Pricing Committee of the Board of Directors on August 4, 1999,
relating to the Company’s 9 3/8% Senior Quarterly Interest Bonds due 2039, and
the exhibits thereto, or under any mortgage, deed of trust, security agreement
or lease to which it is a party.
          SECTION 2.13 Absence of Certain Changes. Since February 28, 2009
through the date hereof, there has not occurred any change, event or
circumstance that

18



--------------------------------------------------------------------------------



 



has had or would be reasonably expected to have a Material Adverse Effect.
Except as expressly contemplated by this Agreement or the Ancillary Agreements,
since February 28, 2009 through the date hereof, the Company and its
subsidiaries have conducted their business in the ordinary course generally
consistent with past practice in all material respects, and none of the Company
or its subsidiaries has:
          (a) amended its Charter, By-Laws or other organizational documents;
          (b) adopted a plan or agreement of liquidation, dissolution,
restructuring, merger, consolidation, recapitalization or other reorganization;
          (c) (i) issued, sold, transferred or otherwise disposed of any shares
of its capital stock, Voting Debt of the Company or other voting securities or
any securities convertible into or exchangeable for any of the foregoing,
(ii) granted or issued any options, warrants, securities or rights that are
linked to the value of the Common Stock, or other rights to purchase or obtain
any shares of its capital stock or any of the foregoing or any “phantom” stock,
“phantom” stock rights, stock appreciation rights or stock-based performance
units, (iii) split, combined, subdivided or reclassified any shares of its
capital stock, (iv) declared, set aside or paid any dividend or other
distribution with respect to any shares of its capital stock or (v) redeemed,
purchased or otherwise acquired any shares of its capital stock or any rights,
warrants or options to acquire any such shares or effected any reduction in
capital, except (with respect to clauses (i) through (v) above) for:
(A) issuances of capital stock of the Company’s subsidiaries to the Company or a
wholly owned subsidiary of the Company, (B) issuances of shares of Common Stock
upon exercise of employee stock options or upon vesting of restricted stock
units or restricted stock or redemptions, purchases or other acquisitions of
capital stock in connection with net exercises or withholding with respect to
the foregoing, (C) grants made pursuant to Company Plans (D) dividends or other
distributions by any subsidiary of the Company to the Company or a wholly owned
subsidiary of the Company and (E) issuances pursuant to any share lending
agreement, hedging agreement, and any other documents related thereto;
          (d) issued any note, bond or other debt security or right to acquire
any debt security, incurred or guaranteed any Indebtedness or entered into any
“keep well” or other agreement to maintain the financial condition of another
person or other arrangement having the economic effect of any of the foregoing,
other than (i) trade or standby letters of credit in the ordinary course of
business; (ii) in connection with new store openings or other actions in the
ordinary course of business; (iii) pursuant to any existing credit agreement and
other existing Contracts regarding other Indebtedness; (iv) issuances,
incurrences or guarantees by the Company to any wholly owned subsidiary of the
Company or by a subsidiary to the Company or any other wholly owned subsidiary
of the Company; (v) incurrences or guarantees of store leases; (vi) other
guarantees required under any agreements or commitments existing as of the date
of this Agreement; (vii) in connection with any equipment leases and capital
leases; (viii) in connection with any insurance premium financing in the
ordinary course of business generally consistent with past practice; or
(ix) guarantees of any Indebtedness permitted by the foregoing clauses
(i) through (viii);

19



--------------------------------------------------------------------------------



 



          (e) except as required under a Company Plan or Collective Bargaining
Agreement or in the ordinary course of business generally consistent with past
practice, (i) increased or accelerated the benefits under any Company Plan or
Collective Bargaining Agreement, (ii) increased the compensation or benefits
payable to any current or former director, officer, employee or consultant of
the Company or its subsidiaries, (iii) granted any rights to severance, change
in control or termination pay to, or entered into any employment, severance or
change in control agreement or arrangement with, any current or former director,
officer, employee or consultant of the Company or its subsidiaries, or
(iv) taken any affirmative action to amend or waive any performance or vesting
criteria or accelerate vesting, exercisability or funding under any Company
Plan;
          (f) entered into or consummated any transaction involving the
acquisition (including, by merger, consolidation or acquisition of the business,
stock or all or substantially all of the assets or other business combination)
of any other person for consideration to such person in excess of $20,000,000 in
the aggregate (other than purchases of inventory or acquisitions of real
property, fixtures and equipment for the opening of any Facility in the ordinary
course of business generally consistent with past practice);
          (g) settled any Action or threatened any Action involving a payment by
the Company or any of its subsidiaries in excess of $1,000,000;
          (h) changed any of its material accounting policies or practices,
except as required as a result of a change in GAAP or the rules and regulations
of the SEC;
          (i) (i) made, changed or revoked any material election in respect of
Taxes, (ii) adopted or changed any material accounting method in respect of
Taxes, (iii) entered into any Tax allocation agreement, Tax-sharing agreement,
Tax indemnity agreement or closing agreement, (iv) settled or compromised any
material claim, notice, audit report or assessment in respect of Taxes or (v)
surrendered any right to claim a material refund of Taxes; or
          (j) agreed or committed by Contract or otherwise to do any of the
foregoing.
          SECTION 2.14 Insurance. Each of the Company and its material
subsidiaries maintains, with reputable insurers or through self-insurance,
insurance in such amounts, including deductible arrangements, and of such a
character as is customary for companies engaged in the same or similar business.
All policies of title, fire, liability, casualty, business interruption,
workers’ compensation and other forms of insurance including directors and
officers insurance held by the Company and its subsidiaries as of the date
hereof, are in full force and effect in accordance with their terms. Neither the
Company nor any of its subsidiaries is in Default under any provisions of any
such policy of insurance and neither the Company nor any of its subsidiaries has
received notice of cancellation of any such insurance except as has not had and
would not reasonably be expected to have a Material Adverse Effect.

20



--------------------------------------------------------------------------------



 



          SECTION 2.15 Private Placement. Assuming that the representations of
the Investors set forth in Articles III and V are true and correct, the offer,
sale, and issuance of the Shares in conformity with the terms of this Agreement
are exempt from the registration requirements of Section 5 of the Securities
Act, and applicable state securities laws.
          SECTION 2.16 Form S-3 Eligibility. The Company meets the eligibility
requirements of General Instruction I to Form S-3 promulgated under the
Securities Act.
          SECTION 2.17 Listing and Maintenance Requirements. The Company has
not, in the 12 months preceding the date hereof, received notice (written or
oral) from any Trading Market on which any of its securities is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market. The Company is in
compliance with all such listing and maintenance requirements.
          SECTION 2.18 Registration Rights. The Company has not granted or
agreed to grant, and is not under any obligation to provide, any rights
(including “piggy-back” registration rights) to register under the Securities
Act any of its presently outstanding securities or any of its securities that
may be issued subsequently, except for those contained in the Amended and
Restated Stockholder Agreement and the Amended and Restated Tengelmann
Stockholder Agreement.
          SECTION 2.19 No Restriction on the Ability to Pay Cash Dividends.
Except for the ABL Credit Agreement, neither the Company nor any of its material
subsidiaries is a party to any contract, agreement, arrangement or other
understanding, oral or written, express or implied, and is not subject to any
provisions in its Charter or By-Laws or other governing documents or resolutions
of the Board of Directors, that could restrict, limit, prohibit or prevent the
Company’s ability to pay dividends in full in cash on the Shares in the amounts
contemplated by the Convertible Preferred Articles Supplementary.
          SECTION 2.20 Inventories. Except as would not have a Material Adverse
Effect, all items of inventory reflected on the latest balance sheet included in
the Company’s SEC Reports (i) were acquired in the ordinary course of business
generally consistent with past practice and (ii) were usable and saleable in the
ordinary course of business generally consistent with past practice, except for
normal shrinkage, spoilage and obsolescence.
          SECTION 2.21 Contracts. (a) Except as have not had or would not
reasonably be expected to have a Material Adverse Effect, (i) each Company
Contract, assuming such Company Contract is a legal, valid and binding
obligation of and enforceable against the other parties thereto in accordance
with its terms, constitutes a valid and binding obligation of the Company or the
subsidiary of the Company party thereto and is enforceable against the Company
or such subsidiary, except as limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting the enforcement of creditors’ rights
in general and subject to general principles of equity

21



--------------------------------------------------------------------------------



 



(regardless of whether such enforceability is considered in a proceeding at law
or in equity) and (ii) each Company Contract, to the Company’s knowledge, is a
valid, binding and enforceable obligation of the other parties thereto, except
as limited by bankruptcy, insolvency, reorganization, moratorium or other
similar Laws affecting the enforcement of creditors’ rights in general and
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).
          (b) Except as have not had or would not reasonably be expected to have
a Material Adverse Effect, none of the Company or its subsidiaries and, to the
Company’s knowledge, no other party to a Company Contract (other than any
Collective Bargaining Agreement) is in breach or Default under any Company
Contract (other than any Collective Bargaining Agreement). This subsection shall
not apply to any Contract evidencing Indebtedness, which is covered by
Section 2.12(k), or any Collective Bargaining Agreement, which is covered by
Section 2.02(b).
ARTICLE III
Representations and Warranties of the Investors
          Each Investor and, as applicable, the Investor’s Representative, and
solely with respect to Section 3.02(a) and 3.05, the Existing Investors,
severally but not jointly, hereby represents and warrants to the Company, as of
the date of this Agreement, as follows:
          SECTION 3.01 Corporate Status. Such Investor and the Investors’
Representative is duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its formation and has all requisite power and
authority to carry on its business as it is now being conducted.
          SECTION 3.02 Authorization; Noncontravention. (a) Authorization. Such
Investor, such Existing Investor and the Investors’ Representative have all
necessary power and authority to execute and deliver this Agreement and the
Amended and Restated Stockholder Agreement, to perform its obligations hereunder
and thereunder and to consummate the transactions contemplated hereby and
thereby, including the authorization by the Investors and the Existing Investors
of the Investors’ Representative to take actions on their behalf as set forth in
Section 5.05 of this Agreement and Section 2.06 of the Amended and Restated
Stockholder Agreement. The execution, delivery and performance of this Agreement
and the Amended and Restated Stockholder Agreement and the consummation by such
Investor, the Existing Investors and the Investors’ Representative of the
transactions contemplated hereby and thereby, including the authorization by the
Investors and the Existing Investors of the Investors’ Representative to take
actions on their behalf as set forth in Section 5.05 of this Agreement and
Section 2.06 of the Amended and Restated Stockholder Agreement, have been duly
and validly authorized by all necessary corporate or other action. This
Agreement has been duly executed and delivered by such Investor, the Existing
Investors and the Investors’ Representative and (assuming due authorization,
execution and

22



--------------------------------------------------------------------------------



 



delivery by the Company) constitutes, and the Amended and Restated Stockholder
Agreement, when executed and delivered by each of the Investors, the Existing
Investors and the Investors’ Representative (assuming due authorization,
execution and delivery by the Company and any other parties thereto), will
constitute, a valid and binding obligation of such Investor, the Existing
Investors and the Investors’ Representative, enforceable against such Investor,
the Existing Investors and the Investors’ Representative in accordance with
their terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar Laws relating to or affecting
creditors’ rights generally or by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at Law).
          (b) No Conflict. The execution, delivery and performance by such
Investor, the Existing Investors and the Investors’ Representative of this
Agreement and the Amended and Restated Stockholder Agreement do not, and the
consummation of the Offering and the other transactions contemplated hereby and
thereby and compliance with the provisions of this Agreement and the Amended and
Restated Stockholder Agreement will not, conflict with, or result in any Default
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to the loss of a benefit under, or result in the amendment of
any term or provision of or the creation of any Encumbrance upon any of the
assets of such Investor, the Existing Investors or the Investors’ Representative
under any provision of (i) the certificate of incorporation or bylaws or any
relevant organizational documents of such Investor, such Existing Investor or
the Investors’ Representative, (ii) any material Contract (with a party other
than the Company) to which any of the Investors, the Existing Investors or the
Investors’ Representative is a party or by which any of the Investors’, the
Existing Investors’ or the Investors’ Representative’s assets are bound or
(iii) any Law or Judgment, in each case applicable to any of the Investors, the
Existing Investors or the Investors’ Representative or their assets, other than,
in the case of clauses (ii) or (iii), any such conflicts, Defaults, rights,
losses, amendments or Encumbrances that would not reasonably be expected to
materially impair or delay the ability of such Investor, such Existing Investor
or the Investors’ Representative to perform its obligations (if any) under this
Agreement or the Amended and Restated Stockholder Agreement or carry out the
transactions contemplated hereby or thereby in accordance with the terms herein
or therein. No material Permit, order or authorization of, or registration,
declaration or filing with, or notice to, any Governmental Entity is required to
be obtained or made by or with respect to any of the Investors, the Existing
Investors or the Investors’ Representative in connection with the execution,
delivery and performance of this Agreement, or the Amended and Restated
Stockholder Agreement by such Investor, such Existing Investor or the Investors’
Representative or the consummation by such Investor, such Existing Investor or
the Investors’ Representative of the Offering or the other transactions
contemplated by this Agreement or the Amended and Restated Stockholder
Agreement, except for compliance with and filings under the Exchange Act, the
Securities Act, state securities Laws or “blue-sky” laws and the rules and
regulations of the NYSE.
          SECTION 3.03 Securities Act. The Shares purchased by such Investor
pursuant to this Agreement are being acquired for investment only and not with a
view to any public distribution thereof, and such Investor shall not offer to
sell or otherwise

23



--------------------------------------------------------------------------------



 



dispose of the Shares or the Underlying Securities so acquired by it in
violation of any of the registration requirements of the Securities Act.
          SECTION 3.04 Available Funds. Such Investor has, or will have on or
prior to the Closing, sufficient funds in its possession to permit it to acquire
and pay for the Investor Shares to be purchased by it and to perform its
obligations under this Agreement.
          SECTION 3.05 Ownership of Common Stock. As of the date of this
Agreement, the Investors, the Existing Investors and their affiliates, taken
together, are the beneficial owners, as defined in Rule 13d-3 promulgated under
the Exchange Act, of no more than 2,592,610 shares of Common Stock, provided
that they also hold Series B Yucaipa Warrants to acquire 6,965,859 shares of
Common Stock.
ARTICLE IV
Covenants
          SECTION 4.01 Confidentiality. The Investors acknowledge that the
information being provided to it in connection with the Offering and the
consummation of the other transactions contemplated hereby is subject to the
terms of a confidentiality agreement between the Investors’ Representative and
the Company dated as of February 9, 2009 (the “Confidentiality Agreement”), the
terms of which are incorporated herein by reference. Effective upon, and only
upon, the Closing, the Confidentiality Agreement shall terminate and be
superseded in all respects by the Amended and Restated Stockholder Agreement.
          SECTION 4.02 Reasonable Best Efforts. (a) On the terms and subject to
the conditions and limitations of this Agreement, including the provisions
immediately below, each party shall use its reasonable best efforts to cause the
Closing to occur as promptly as practicable.
          (b) If any objections are asserted with respect to the Offering or the
transactions contemplated hereby under any Law or if any suit is instituted (or
threatened to be instituted) by any applicable Governmental Entity or any
private party challenging any of the transactions contemplated hereby as
violative of any Law or which would otherwise prevent, materially impede or
materially delay the consummation of the transactions contemplated hereby, each
party hereto shall promptly notify each of the other parties hereto and shall
use its reasonable best efforts to resolve any such objections or suits which,
in any case if not resolved, would reasonably be expected to prevent, materially
impede or materially delay the consummation of the Offering or the other
transactions contemplated hereby; provided that neither the Company nor any of
the Investors shall be required to sell, hold separate or otherwise dispose of
any of their respective assets or assets of their respective subsidiaries, or
conduct its business or the business of any of its subsidiaries, in a manner
which would resolve such objections or suits.

24



--------------------------------------------------------------------------------



 



          (c) Nothing in this Section 4.02 shall require the Investors to agree
to any change to the terms of this Agreement, any Ancillary Agreements, the
Company By-Law Amendment, the Senior Secured Notes or the Senior Secured Notes
Offering, except, in the case of the Senior Secured Notes and the Senior Secured
Notes Offering only, for such changes that would not (absent a waiver) cause the
closing condition in Section 6.01(d) hereof to fail to be satisfied. In the
event the obligations set forth in this Section 4.02 require the Investors to
(i) make any payments of any money or incur any liability for fees, expenses or
otherwise to any Third Party (other than ordinary course fees to advisors that
would be incurred in connection with this Agreement absent the obligations in
this Section 4.02) or (ii) resolve objections or suits, litigate or dispute any
matter with a Third Party (other than Tengelmann or its affiliates), the Company
shall reimburse the Investors for all out-of-pocket costs and expenses
(including legal fees) associated therewith within 10 Business Days of receiving
a reasonably detailed invoice from the Investors’ Representative.
          SECTION 4.03 Fees and Expenses. (a) Upon the occurrence of the
Closing, the Company shall reimburse the Investors for all reasonable Third
Party out-of-pocket costs and expenses incurred by the Investors or on the
Investors’ behalf in connection with this Agreement, the Ancillary Agreements,
the Offering and the transactions contemplated by this Agreement and the
Ancillary Agreements, including reasonable fees and expenses of accountants and
counsel of the Investors; provided, however, that such amounts, not including
the $135,000 paid by the Company to the Investors on or about July 2009, shall
not exceed $1,250,000.
          (b) On the Closing Date, the Company shall pay the Investors a
placement fee equal to $2,625,000.
          SECTION 4.04 NYSE. Promptly following the Closing, the Company shall
apply to cause the Underlying Securities with respect to the Investor Shares to
be approved for listing on the NYSE.
          SECTION 4.05 Use of Proceeds. The net proceeds from the Offering, the
Tengelmann Initial Shares and the Senior Secured Notes Offering shall be used
for general corporate purposes.
          SECTION 4.06 Conduct of Business. Except for matters set forth in
Section 4.06 of the Company Disclosure Letter, otherwise contemplated by this
Agreement (including the Senior Notes Offering) or the Ancillary Agreements or
as required by applicable Law, without the prior written consent of the
Investors, from the date of this Agreement to the Closing Date, the Company
shall not (i) conduct its business other than in the ordinary course in all
material respects and in compliance in all material respects with applicable
Law, (ii) take any action (or cause or permit its subsidiaries to take any
action) that would otherwise require the approval of the Investors and the
Existing Investors under Section 2.05 of the Amended and Restated Stockholder
Agreement (were it in effect at the time) or (iii) take any action that is
intended or would reasonably be expected to result in any condition in
Article VI (other than 6.01(d) or 6.02(h)) not being satisfied.

25



--------------------------------------------------------------------------------



 



ARTICLE V
Additional Agreements
          SECTION 5.01 Publicity. The Company and the Investors shall, and the
Investors shall cause the Investors’ Representative to, communicate with each
other and cooperate with each other prior to any public disclosure of the
transactions contemplated by this Agreement. The Company, the Investors and the
Investors’ Representative agree that no public release or announcement
concerning the transactions contemplated hereby or by the Ancillary Agreements
shall be issued by or as a result of the actions of any of them without the
prior consent of the other parties hereto, except as such release or
announcement may be required by Law or the rules and regulations of the NYSE, in
which case the party required to make the release or announcement shall consult
with the other parties hereto about, and allow the other parties hereto
reasonable time (taking into account the circumstances) to comment on, such
release or announcement in advance of such issuance.
          SECTION 5.02 Transfer Restrictions. The Investors acknowledge and
agree that the Shares and the Underlying Securities (a) have not been registered
under the Securities Act or under any state securities laws, (b) will be, when
issued, restricted securities under the Securities Act and may not be offered or
sold except pursuant to an effective registration statement or an available
exemption from registration under the Securities Act and (c) shall be subject to
the restrictions on transfer set forth in the Amended and Restated Stockholders
Agreement.
          SECTION 5.03 Purchase for Investment. Each Investor (i) is acquiring
the Shares pursuant to an exemption from registration under the Securities Act
solely for investment with no present intention to distribute them to any person
in violation of the Securities Act or any applicable U.S. state securities laws,
(ii) has such knowledge and experience in financial and business matters and in
investments of this type that it is capable of evaluating the merits and risks
of the Offering and of making an informed investment decision, has conducted a
review of the business and affairs of the Company that it considers sufficient
and reasonable for purposes of purchasing the Investor Shares and has been
provided an opportunity to ask questions of and receive answers from
representatives of the Company concerning the terms and conditions of this
Agreement, the Ancillary Agreements and the purchase of the Investor Shares,
(iii) is able to bear the economic risk of the Offering and at the present time
is able to afford a complete loss of such investment and (iv) is an
“institutional accredited investor” (as that term is defined by Rule 501 under
the Securities Act).
          SECTION 5.04 Legend. The Investors agree that the Shares and
Underlying Securities will bear a legend substantially to the following effect
and, in the case of the Underlying Securities, with such modifications as may
reasonably be required:
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT AND THE SECURITIES ISSUABLE UPON
CONVERSION OF SECURITIES

26



--------------------------------------------------------------------------------



 



REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE
TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT
RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS
AND IN ACCORDANCE WITH THE TRANSFER RESTRICTIONS SET FORTH IN THE AGREEMENTS
REFERRED TO BELOW (AS SUCH AGREEMENTS MAY BE AMENDED FROM TIME TO TIME). THIS
INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON TRANSFER AND
OTHER PROVISIONS OF AN INVESTMENT AGREEMENT, DATED AS OF JULY 23, 2009, BY AND
AMONG THE ISSUER OF THIS INSTRUMENT AND THE INVESTORS AND THE INVESTORS’
REPRESENTATIVE REFERRED TO THEREIN AND AN AMENDED AND RESTATED STOCKHOLDER
AGREEMENT, DATED AS OF JULY      , 2009, BY AND AMONG THE ISSUER OF THIS
INSTRUMENT AND THE INVESTORS AND THE INVESTORS’ REPRESENTATIVE REFERRED TO
THEREIN. THE SECURITIES REPRESENTED BY THIS INSTRUMENT AND THE SECURITIES
ISSUABLE UPON CONVERSION OF SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT BE
SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENTS. ANY
SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENTS WILL BE VOID. THE
FOREGOING SUMMARY DOES NOT PURPORT TO BE COMPLETE AND IS SUBJECT TO AND
QUALIFIED IN ITS ENTIRETY BY REFERENCE TO SAID AGREEMENTS, COPIES OF WHICH WILL
BE SENT WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS. SUCH REQUEST MUST BE
MADE TO THE SECRETARY OF THE COMPANY AT ITS PRINCIPAL OFFICE.
THE COMPANY IS AUTHORIZED TO ISSUE DIFFERENT CLASSES AND SERIES OF STOCK. THE
DESIGNATIONS AND ANY PREFERENCES, CONVERSION AND OTHER RIGHTS, VOTING POWERS,
RESTRICTIONS, LIMITATIONS AS TO DIVIDENDS, QUALIFICATIONS, AND TERMS AND
CONDITIONS OF REDEMPTION OF THE STOCK OF EACH CLASS AND SERIES OF STOCK AND THE
DIFFERENCES IN THE RELATIVE RIGHTS AND PREFERENCES FOR EACH CLASS AND SERIES OF
STOCK (AND THE AUTHORITY OF THE BOARD OF DIRECTORS TO DETERMINE THE RELATIVE
RIGHTS AND PREFERENCES OF FUTURE CLASSES AND SERIES OF STOCK) WILL BE FURNISHED
WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS. SUCH REQUEST MUST BE MADE TO
THE SECRETARY OF THE COMPANY AT ITS PRINCIPAL OFFICE.”
          SECTION 5.05 Investors’ Representative. The parties hereto acknowledge
and agree that Yucaipa American Alliance Fund II, LLC shall be the designated
representative of the Investors, or the Investors’ Representative, with the

27



--------------------------------------------------------------------------------



 



authority to make all decisions and determinations and to take all actions
(including giving consents and waivers or agreeing to any amendments to this
Agreement or to the termination hereof) required or permitted hereunder on
behalf of the Investors, and any such action, decision or determination so made
or taken shall be deemed the action, decision or determination of the Investors,
and any notice, document, certificate or information required to be given,
whether in writing or otherwise, to any Investor shall be deemed so given if
given to the Investors’ Representative and the Company shall be fully protected
against liability in relying on the actions of the Investors’ Representative as
being authorized by the Investors.
          SECTION 5.06 Waiver. The Company hereby agrees to waive any provision
in the Stockholder Agreement that would be required to be waived in order for
the parties hereto to enter into and perform their obligations and exercise
their rights under this Agreement, the Ancillary Agreements and the Company
By-Laws Amendment and to consummate the transactions contemplated hereby and
thereby.
ARTICLE VI
Conditions Precedent
          SECTION 6.01 Conditions to Each Party’s Obligation. The obligation of
the Investors to purchase and pay for the Investor Shares and the obligation of
Company to issue such Investor Shares to the Investors is subject to the
satisfaction or waiver on or prior to the Closing Date of the following
conditions:
               (a) No Injunctions or Restraints. No Law or injunction enacted,
entered, promulgated, enforced or issued by any Governmental Entity preventing
the consummation of the Offering or the transactions contemplated by the
Ancillary Agreements shall be in effect.
               (b) Amended and Restated Stockholder Agreement. The Company, the
Existing Investors, the Investors and the Investors’ Representative shall have
duly authorized, executed and delivered the Amended and Restated Stockholder
Agreement.
               (c) Tengelmann Investment. Tengelmann and the Company shall have
entered into the Amended and Restated Tengelmann Stockholder Agreement and the
closing under the Tengelmann Investment Agreement shall occur concurrently with,
and be subject to, the Closing hereunder and each of the Amended and Restated
Tengelmann Stockholder Agreement and the Tengelmann Investment Agreement shall
be in the form delivered to the Investors on the date hereof.
               (d) Senior Secured Notes Offering. The Senior Secured Notes
Offering in an aggregate principal amount of at least $225,000,000 shall close
prior to or concurrently with the Offering, and the terms and conditions of the
Senior Secured Notes shall not be materially less favorable in the aggregate, to
the Company or to the Investors,

28



--------------------------------------------------------------------------------



 



as holders of the Convertible Preferred Stock, than the terms and conditions set
forth in Section 6.01 of the Company Disclosure Letter.
          SECTION 6.02 Conditions to Obligation of the Investors. The obligation
of the Investors to purchase and pay for the Investor Shares is subject to the
satisfaction (or waiver by the Investors) on or prior to the Closing Date of the
following conditions:
          (a) Representations and Warranties. (i) The representations and
warranties of the Company contained in this Agreement (other than in
Sections 2.02(a) and 2.03(a), which Sections shall be the subject of
Section 6.02(a)(ii)) shall be true and correct, without giving effect to any
“materiality” or “Material Adverse Effect” qualifications therein, as of the
date of this Agreement, except to the extent that any failures of such
representations and warranties to be so true and correct, individually or in the
aggregate, have not had a Material Adverse Effect and (ii) the representations
and warranties of the Company set forth in Sections 2.02(a) and 2.03(a) shall be
true and correct in all material respects, as of the date of this Agreement,
except to the extent such representations and warranties shall have been
expressly made as of an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date.
          (b) Performance of Covenants of the Company. The Company shall have
performed or complied in all material respects with all covenants contained in
this Agreement to be performed or complied with by the Company prior to or at
the Closing.
          (c) Company Closing Certificate. The Investors shall have received a
certificate signed by the chief executive officer or the chief financial officer
of the Company on behalf of the Company, dated as of the Closing Date, to the
effect that the conditions set forth in Sections 6.02(a) and 6.02(b) have been
satisfied (the “Company Closing Certificate”).
          (d) Opinion of Counsel. The Investors shall have received (i) an
opinion dated as of the Closing Date of counsel to the Company, substantially in
the form attached hereto as Exhibit C and (ii) an opinion dated as of the
Closing Date of Maryland counsel to the Company, substantially in the form
attached hereto as Exhibit D.
          (e) Articles Supplementary. The Company shall have filed the
Convertible Preferred Articles Supplementary with the State Department of
Assessments and Taxation of the State of Maryland and the State Department of
Assessments and Taxation of the State of Maryland shall have accepted the
Convertible Preferred Articles Supplementary for record.
          (f) Board of Directors. The Board of Directors shall have taken all
actions necessary and appropriate to permit Frederick F. Brace and Terry
Wallock, to be elected to the Board effective immediately upon the delivery of a
written consent to such effect to the holders of the Investor Shares following
the Closing; provided that if the Governance Committee of the Board of Directors
reasonably determines that neither of them qualify as an “Independent Director”
under NYSE Rule 303A.02 (or any successor

29



--------------------------------------------------------------------------------



 



provision thereto), then the Board of Directors shall take all actions necessary
to qualify another individual designated by the Investors as an “Independent
Director” under NYSE Rule 303A.02 (or any successor provision thereto) so that
immediately after the Closing two individuals designated by the Investors have
been elected to the Board of Directors.
          (g) Company By-Laws Amendment. The Company shall have adopted the
Company By-Laws Amendment.
          (h) Senior Secured Notes Offering. The Senior Secured Notes Offering
in an aggregate principal amount of at least $225,000,000 shall close prior to
or concurrently with the Offering, and (in addition to and without limitation of
the closing condition in Section 6.01(d)), the terms and conditions of such
Senior Secured Notes described in Section 6.02 of the Company Disclosure Letter
shall not be changed without Investors prior written consent (which may be
withheld in the Investors’ sole discretion).
          SECTION 6.03 Conditions to Obligation of the Company. The obligation
of the Company to sell the Investor Shares is subject to the satisfaction (or
waiver by the Company) on or prior to the Closing Date of the following
conditions:
          (a) Representations and Warranties. The representations and warranties
of the Investors, the Existing Investors and the Investors’ Representative made
in this Agreement and the Ancillary Agreements shall be true and correct in all
material respects as of the date of this Agreement, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date.
          (b) Performance of Covenants of the Investors. The Investors and the
Investors’ Representative shall have performed or complied in all material
respects with all covenants contained in this Agreement to be performed or
complied with by the Investors or the Investors’ Representative prior to or at
the Closing.
          (c) Investor Closing Certificates. The Company shall have received
from each Investor a certificate, signed by the Investors’ Representative on
behalf of such Investor dated as of the Closing Date, to the effect that the
conditions set forth in Sections 6.03(a) and 6.03(b) have been satisfied (the
“Investor Closing Certificates”).
          SECTION 6.04 Satisfaction of Sections 6.01(d) and 6.01(h). If the
Company provides one Business Day advance written notice of the pricing of the
Senior Secured Notes Offering, the Investors’ Representative shall cooperate in
good faith with the Company on the pricing date, including to make available
representatives authorized to evaluate whether the “description of the notes”
from the offering memorandum for the Senior Secured Notes Offering satisfies the
conditions set forth in Sections 6.01(d) and 6.01(h). If on the pricing date,
the Investors’ Representative delivers a written notice agreeing that the
conditions in Sections 6.01(d) and 6.01(h) have been satisfied, then such
conditions shall irrevocably be deemed to be satisfied upon the Closing of the
Offering so long as the terms of the Senior Secured Notes at Closing of the
Offering are the same as the “description of the notes” from the offering
memorandum.

30



--------------------------------------------------------------------------------



 



          SECTION 6.05 Frustration of Closing Condition. No party to this
Agreement may rely on the failure of any condition set forth in this Article VI
to be satisfied if such failure was caused by such party’s failure to cooperate
or to use its reasonable best efforts to cause the Closing to occur, as required
by Section 4.02.
ARTICLE VII
Indemnification
          SECTION 7.01 Indemnification. (a) Except as set forth below, the
representations and warranties of the parties contained in this Agreement
(including the Company Disclosure Letter) shall not survive the Closing Date.
The representations and warranties contained in the first sentence of
Section 2.13 and in Sections 2.02(b), 2.12, 2.15, 2.16, 2.17, 2.18, 2.19 and
3.02(b) shall survive until the first anniversary of the Closing Date. The
representations and warranties contained in Sections 2.02(a), 2.03 and 3.02(a)
shall survive indefinitely.
          (b) The Company hereby agrees to indemnify, pay and hold each
Investor, and each of the respective officers, directors, employees and
affiliates of each Investor, and each of the respective direct and indirect
beneficial owners of each Investor harmless, to the fullest extent permitted by
Law, from and against any and all Losses which may be imposed on, incurred by or
asserted against such Indemnified Party, in any manner relating to or arising
out of (i) the breach of any representation or warranty set forth in the first
sentence of Section 2.13 and in Sections 2.02, 2.03, 2.12, 2.15, 2.16, 2.17,
2.18 and 2.19 of this Agreement, as of the date hereof or as of the Closing
Date, in each case, except with respect to Section 2.12(a)(ii) and the first
sentence of Section 2.13, without giving effect to any limitation or
qualification as to “materiality,” “material,” (including references to
“material subsidiary” or “material subsidiaries”), “Material Adverse Effect” or
similar qualifiers set forth in such representation or warranty for purposes of
determining whether there is a breach and the Losses resulting from, arising out
of or relating to such breach, or (ii) the breach, non-compliance or
non-performance of any covenant, agreement or obligation of the Company
contained in this Agreement at any time (the “Company Indemnified Liabilities”).
The Company acknowledges and agrees that for purposes of its indemnification and
other obligations under this Article VII, it will be deemed to have given the
representations and warranties listed in clause (i) above both as of the date of
this Agreement and as of the Closing Date and this Article VII will apply to any
breaches at Closing as if such representations and warranties were given and
made as of Closing.
          (c) Each Investor severally but not jointly hereby agrees to
indemnify, pay and hold the Company and its officers, directors, employees and
affiliates harmless to the fullest extent permitted by Law, from and against any
and all Losses which may be imposed on, incurred by, or asserted against such
Indemnified Party, in any manner relating to or arising out of the breach of any
representation or warranty set forth in Section 3.02 of this Agreement, without
giving effect to any limitation or qualification as to “materiality,”
“material,” “Material Adverse Effect” or similar qualifiers set forth in

31



--------------------------------------------------------------------------------



 



such representation or warranty for purposes of determining whether there is a
breach and the Losses resulting from, arising out of or relating to such breach
(the “Investor Indemnified Liabilities”, and together with the Company
Indemnified Liabilities, the “Indemnified Liabilities”).
          (d) A party hereto seeking indemnification under this Article VII (the
“Indemnified Party”) with respect to any action, lawsuit, proceeding,
investigation or other claim brought against it by a Third Party (a “Third-Party
Claim”) shall give prompt written notice to the party from whom indemnification
is sought (the “Indemnitor”) of such Third-Party Claim that might give rise to
Indemnified Liabilities setting forth a description of those elements of such
Third-Party Claim of which such Indemnified Party has knowledge; provided that
any delay or failure to give such notice shall not affect the obligations of the
Indemnitor unless (and then solely to the extent) such Indemnitor is materially
prejudiced by such delay or failure. The Indemnitor shall have the right at any
time during which such Third-Party Claim is pending to select counsel to defend
and control the defense thereof and settle any Third-Party Claim for which they
are responsible for indemnification hereunder (provided that the Indemnitor will
not settle any such Third-Party Claim without (i) the appropriate Indemnified
Party’s prior written consent, which consent shall not be unreasonably withheld
or (ii) obtaining an unconditional release of the appropriate Indemnified Party
from all claims arising out of or in any way relating to the circumstances
involving such Third-Party Claim) so long as in any such event the Indemnitor
shall have stated in a writing delivered to the Indemnified Party that, as
between the Indemnitor and the Indemnified Party, the Indemnitor is responsible
to the Indemnified Party with respect to such Third-Party Claim to the extent
and subject to the limitations set forth herein; provided that the Indemnitor
shall not be entitled to control the defense of any Third-Party Claim in the
event that in the reasonable opinion of counsel for the Indemnified Party there
are one or more material defenses available to the Indemnified Party which are
not available to the Indemnitor or that a conflict of interest is likely to
exist if the same counsel were to represent the Indemnitor and the Indemnified
Party; provided further that with respect to any Third-Party Claim as to which
the Indemnified Party is controlling the defense, the Indemnitor will not be
liable to any Indemnified Party for any settlement of any Third-Party Claim
pursuant to this Section that is effected without its prior written consent. All
reasonable fees and expenses of the Indemnified Party (including reasonable fees
and expenses to the extent incurred in connection with investigating or
preparing to defend a matter not inconsistent with this Article VII) shall be
paid to the Indemnified Party, as incurred, within 20 calendar days of written
notice thereof to the Indemnitor (regardless of whether it is ultimately
determined that the Indemnified Party is not entitled to indemnification
hereunder; provided that the Indemnitor may require the Indemnified Party to
undertake to reimburse all such fees and expenses to the extent it is finally
judicially determined that the Indemnified Party is not entitled to
indemnification hereunder). To the extent that the undertaking to indemnify, pay
and hold harmless set forth herein may be unenforceable because it is violative
of any Law or public policy, the Indemnitor shall contribute the maximum portion
which it is permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnified Parties
or any of them. The obligations of the parties set forth in this Article VII
with regard to the breach or inaccuracy of the representations and

32



--------------------------------------------------------------------------------



 



warranties in this Agreement shall survive until the applicable representation
or warranty ceases to survive pursuant to Section 7.01 of this Agreement and,
with respect to any claim for Indemnified Liabilities made prior to such time
that the applicable representation or warranty ceases to survive, until the
final resolution thereof.
          (e) Notwithstanding anything to the contrary contained in this
Agreement: (i) an Indemnitor shall not be liable for any claim for
indemnification pursuant to this Section 7.01 with respect to any breach,
non-compliance or non-performance of any representation, warranty, covenant,
agreement or obligation, unless and until the aggregate amount of indemnifiable
Losses which may be recovered from the Indemnitor equals or exceeds on a
cumulative basis an amount equal to $2.5 million, after which the Indemnitor
shall be liable for the full amount of all such Losses from and including the
first dollar of all such Losses and (ii) with respect to any breach of any
representation, warranty or covenant, the maximum amount of indemnifiable Losses
which may be recovered from an Indemnitor arising out of or resulting from the
causes set forth in Section 7.01 shall be an amount equal to the Purchase Price.
ARTICLE VIII
Termination
     SECTION 8.01 Termination. (a) Notwithstanding anything to the contrary in
this Agreement, this Agreement may be terminated and the Offering and the other
transactions contemplated by this Agreement abandoned at any time prior to the
Closing upon written notice (other than in the case of Section 8.01(a)(i) below)
from the terminating party to the non-terminating party specifying the
subsection of this Section 8.01 to which such termination is effected:
     (i) by mutual written consent of the Company and the Investors;
     (ii) by the Company, if any of the conditions set forth in Section 6.01 or
6.03 shall have become incapable of fulfillment, and shall not have been waived
by the Company;
     (iii) by the Investors, if any of the conditions set forth in Section 6.01
or Section 6.02 shall have become incapable of fulfillment, and shall not have
been waived by the Investors;
     (iv) by the Company or the Investors, if the Tengelmann Investment
Agreement is terminated; or
     (v) by the Company or the Investors, if the Closing does not occur on or
prior to August 14, 2009;
provided, however, that the right to terminate this Agreement under the
foregoing clauses (ii), (iii) and (v) of this Section 8.01(a) shall not be
available to any party whose action or

33



--------------------------------------------------------------------------------



 



failure to act in violation of this Agreement has been a principal cause of, or
resulted in, the event or circumstance giving rise to the right to terminate
this Agreement.
          (b) If the transactions contemplated by this Agreement are terminated
as provided herein:
     (i) the Investors shall, and shall cause the Investors’ Representative to,
return all documents and other material received from the Company relating to
the transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the Company; and
     (ii) all confidential information received by the Investors or the
Investors’ Representative with respect to the business of the Company and its
subsidiaries shall be treated in accordance with the Confidentiality Agreement,
which shall remain in full force and effect notwithstanding the termination of
this Agreement.
          SECTION 8.02 Effect of Termination. (a) If this Agreement is
terminated and the transactions contemplated hereby are abandoned as described
in Section 8.01, this Agreement shall become null and void and of no further
force and effect, except for the provisions of (i) Section 4.01 relating to the
obligation of the Investors to keep confidential certain information and data
obtained by them, (ii) Section 8.01 and this Section 8.02 and
(iii) Sections 9.06, 9.07, 9.08, 9.09, 9.10 and 9.11 as applicable to the
interpretation and enforcement of clauses (i) and (ii) above and the Sections
referenced therein. Further, nothing in this Section 8.02 shall be deemed to
release any party from any liability for any willful and material breach by such
party of the terms and provisions of this Agreement.
          (b) If this Agreement is terminated pursuant to Section 8.01(a)(ii)
(except as a result of a material breach by the Investors),
Section 8.01(a)(iii), Section 8.01(iv) or Section 8.01(v), then the Company
shall pay and reimburse the Investors for all reasonable Third Party
out-of-pocket costs and expenses incurred by the Investors or on the Investors’
behalf in connection with this Agreement, the Ancillary Agreements, the Offering
and the transactions contemplated by this Agreement and the Ancillary
Agreements; provided, however, that such amounts shall not exceed $1,250,000.
Payment of such fees and expenses shall be made by the Company to the Investors
(by wire transfer of immediately available funds to an account designated by the
Investors) not later than two Business Days after delivery to the Company by the
Investors of a notice of demand for payment.
ARTICLE IX
General Provisions
          SECTION 9.01 Amendments and Waivers. This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the parties
hereto. Except as otherwise provided in this Agreement, any failure of any party
to

34



--------------------------------------------------------------------------------



 



comply with any obligation, covenant, agreement or condition herein may be
waived by the party entitled to the benefits thereof only by a written
instrument signed by the party granting such waiver, but such waiver shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. The failure of any party to this Agreement to assert any of its rights
under this Agreement or otherwise shall not constitute a waiver of such rights.
          SECTION 9.02 Assignment. This Agreement and the rights and obligations
hereunder shall not be assignable or transferable by any party without the prior
written consent of the other parties hereto. Notwithstanding the foregoing,
(a) each Investor may assign its right to purchase the Investor Shares to a
controlled affiliate of such Investor or The Yucaipa Companies, LLC; provided
that the representations and warranties of such Investor made in this Agreement
and the Ancillary Agreements shall be true and correct in all material respects
as if given by such controlled affiliate or The Yucaipa Companies, LLC and such
controlled affiliate or The Yucaipa Companies, LLC shall become party to this
Agreement and the Amended and Restated Stockholder Agreement by execution of a
joinder hereto or thereto, and each such controlled affiliate or The Yucaipa
Companies, LLC shall constitute an “Investor” for purposes hereunder as if it
were an “Investor” as of the date hereof, and (b) each Investor may assign its
rights hereunder by way of security; provided, however, that no assignment shall
limit or affect the assignor’s obligations hereunder. Any attempted assignment
in violation of this Section 9.02 shall be void.
          SECTION 9.03 No Third-Party Beneficiaries. This Agreement is for the
sole benefit of the parties hereto and their permitted assigns and nothing
herein expressed or implied shall give or be construed to give to any person,
other than the parties hereto and such permitted assigns, any legal or equitable
rights hereunder, except that each Indemnified Party is an intended beneficiary
of Section 7.01 and may enforce the provisions of such Sections directly against
the parties with obligations thereunder.
          SECTION 9.04 Notices. All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand or sent by facsimile or sent, postage prepaid, by registered, certified or
express mail or overnight courier service and shall be deemed given when
received, as follows:

                  if to the Investors, the Existing Investors or the Investors’
Representative;
 
                    Yucaipa American Alliance Fund II, LLC         9130 W.
Sunset Boulevard         Los Angeles, California 90069         Fax:
(310) 789-1791
 
      Email:   legal@yucaipaco.com

35



--------------------------------------------------------------------------------



 



                  with a copy to (which shall not constitute notice to any
Investor, Existing Investor or the Investors’ Representative):
 
                    Latham & Watkins LLP         355 South Grand Avenue        
Los Angeles, California 90071
 
      Attention:   Robert O’Shea, Esq.; and
 
                if to the Company;
 
                    The Great Atlantic & Pacific Tea Company, Inc.         Two
Paragon Drive         Montvale, New Jersey 07645
 
      Attention:   Allan Richards, Esq.
 
                with copies to (which shall not constitute notice to the
Company):
 
                    Akin Gump Strauss Hauer & Feld LLP         One Bryant Park  
      New York, New York 10036
 
      Attention:   Patrick J. Dooley, Esq.,
 
                    Cahill Gordon & Reindel LLP         80 Pine Street        
New York, New York 10005
 
      Attention:   Kenneth W. Orce, Esq.
 
          John Schuster, Esq.
 
                    and
 
                    Cravath, Swaine & Moore LLP         825 Eighth Avenue      
  New York, New York 10019
 
      Attention:   Sarkis Jebejian, Esq.
 
          LizabethAnn Eisen, Esq.

          SECTION 9.05 Interpretation; Exhibits and Schedules; Certain
Definitions. The headings contained in this Agreement, in any Exhibit or
Schedule hereto and in the table of contents to this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. The term “or” is not exclusive. All Exhibits and Schedules
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth in full herein. Any capitalized terms used in
any Schedule or Exhibit but not otherwise defined therein shall have the meaning
as defined in this Agreement. When a reference is made in this Agreement to a
Section, Exhibit or Schedule, such reference shall be to a Section of, or an
Exhibit or Schedule to, this Agreement unless otherwise indicated.

36



--------------------------------------------------------------------------------



 



          For all purposes hereof:
          “ABL Credit Agreement” means the Company’s five-year amended and
restated asset-based senior secured revolving credit agreement, dated as of
December 27, 2007 among the Company, the other borrowers and the lenders party
thereto, Bank of America, N.A., as administrative agent and collateral agent,
and Banc of America Securities LLC, as lead arranger (as amended prior to the
date hereof).
          “Action” means any action, cause of action, claim, prosecution,
investigation, suit, litigation, grievance, arbitration or other proceeding,
whether civil, criminal or administrative, at Law or in equity, by or before any
Governmental Entity.
          “affiliate” of any person means another person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first person. A person shall be deemed to
control another person if such first person possesses, directly or indirectly,
the power to direct, or cause the direction of, the management and policies of
such other person, whether through the ownership of voting securities, by
contract or otherwise.
          “By-Laws” means the By-Laws of the Company, as amended and restated on
January 17, 2008.
          “Business Day” means any day, other than a Saturday, Sunday or a day
on which banks or national securities exchanges located in New York shall be
authorized by Law to close.
          “Capital Lease Obligations” means the obligations of the Company and
its subsidiaries on a consolidated basis to pay rent or other amounts under a
lease of (or other agreement conveying the right to use) real and/or personal
property which obligations are required to be classified and accounted for as a
capital lease on a consolidated balance sheet of the Company and its
subsidiaries under GAAP (including Statement of Financial Accounting Standards
No. 13 of the Financial Accounting Standards Board, as amended) and, for
purposes of this Agreement, the amount of such obligations shall be the
capitalized amount of such obligations, determined in accordance with GAAP
(including such Statement No. 13).
          “Charter” means the Articles of Amendment and Restatement of the
Articles of Incorporation of the Company accepted for record by the State
Department of Assessments and Taxation of the State of Maryland on July 1, 2008.
          “ChaseMellon Warrants” means the warrants issued by Pathmark Stores,
Inc. pursuant to the Warrant Agreement dated as of September 19, 2000 between
Pathmark Stores, Inc. and ChaseMellon Shareholder Services, LLC, and assumed by
the Company.
          “Code” means the Internal Revenue Code, as amended, and the rules and
regulations promulgated thereunder.

37



--------------------------------------------------------------------------------



 



          “Collective Bargaining Agreement” means any collective bargaining
agreement or any other labor-related agreement with any labor union or labor
organization to which the Company or any of its subsidiaries is a party.
          “Company By-Laws Amendment” means the amendments to the By-Laws as
adopted by 66.67% of the directors then serving on the Board of Directors, to
implement the provisions set forth in Sections 2.01, 2.05 and 8.01 of the
Amended and Restated Stockholder Agreement and Sections 2.01, 2.04 and 8.01 of
the Amended and Restated Tengelmann Stockholder Agreement, to provide that the
Maryland Control Share Acquisition Act (Section 3-701, et seq. of the MGCL)
shall not apply to the Investors or Tengelmann or any of their respective
affiliates and any other amendments to the By-Laws required to implement the
transactions contemplated hereby or by the Ancillary Agreements.
          “Company Contract” means, collectively, the following Contracts to
which the Company or any of its subsidiaries is a party or by which any of its
or their respective assets are bound:
     (i) any Contract evidencing Indebtedness over $5,000,000;
     (ii) any Collective Bargaining Agreement;
     (iii) any partnership or joint venture Contract;
     (iv) any “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K of the SEC);
     (v) any Contract which contains any non-compete or exclusivity provisions
with respect to any line of business or geographic area with respect to the
Company or its subsidiaries, or which restricts the conduct of any line of
business by the Company or its subsidiaries or any geographic area in which the
Company or any of its subsidiaries may conduct business, in each case in any
material respect;
     (vi) any Contract providing for capital expenditures or the acquisition or
construction of fixed assets which requires payments by any of the Company or
its subsidiaries in excess of $3,000,000 in any year;
     (vii) any Contract for the sale or other transfer of Owned Real Property or
other material tangible assets having a fair market value in excess of
$3,000,000 that has not yet been consummated, other than sales of inventory in
the ordinary course of business generally consistent with past practice;
     (viii) any Contract with an affiliate of the Company or any officer,
director, employee or related persons (as defined in Regulation S-K Item 404) of
the Company;
     (ix) any distribution, supply, vendor, inventory purchase, sales agency or
advertising Contract (other than purchase orders entered into in the ordinary
course of business generally consistent with past practice) involving annual
expenditures by any of

38



--------------------------------------------------------------------------------



 



the Company or its subsidiaries in excess of $5,000,000 which is not cancelable
(without giving rise to any penalty or additional liability or cost) within one
year;
     (x) (A) any other Contract (excluding Company Leases), not otherwise
covered by clauses (i) through (x) of this definition of “Company Contract”,
that requires payments by the Company or its subsidiaries in excess of
$5,000,000 during any one year and (B) is not cancelable on 90 days, or less
notice; and
     (xi) any written commitment (including any letter of intent or memorandum
of understanding) to enter into any agreement of the type described in clauses
(i) through (x) of this definition of “Company Contract”.
          “Company Plans” means all employee benefit plans (as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) and all bonus, incentive, stock option, stock purchase, restricted
stock, phantom stock or other stock-based compensation, deferred compensation,
medical, life insurance, disability, fringe benefit, supplemental executive
retirement, severance or other compensation or benefit plans, programs,
policies, practices, trusts or arrangements, and all employment, termination,
severance, change in control, compensation or other Contracts or agreements, to
which the Company or any of its subsidiaries or ERISA Affiliates is a party, or
which are sponsored, maintained or contributed to by the Company or any of its
subsidiaries or ERISA Affiliates or as to which the Company or any of its
subsidiaries or ERISA Affiliates has any liability and any material Contracts,
arrangements, agreements, policies, practices or understandings between the
Company or any of its ERISA Affiliates and any current or former employee,
director or consultant of the Company or of any of its subsidiaries, including
any Contracts, arrangements or understandings relating to a change in control of
the Company; provided, however, that the term “Company Plans” shall exclude any
plan that is a multiemployer plan as defined in Section 3(37) or 4001(a)(3) of
ERISA.
          “Contract” means any contract, agreement, commitment, lease, purchase
order, license, mortgage, indenture, supplemental indenture, line of credit,
note, bond, loan, credit agreement, capital lease, sale/leaseback arrangement,
concession agreement, franchise agreement or other instrument, including all
amendments, supplements, exhibits and attachments thereto.
          “Convertible Notes” means the Company’s 5.125% Convertible Senior
Notes due 2011 and the 6.75% Convertible Senior Notes due 2012.
          “Copyrights” means all rights in a work of authorship and all
copyrights (including all registrations and applications to register the same).
          “Default” means in violation of, or in default under (or, with or
without the giving of notice or lapse of time, or both, would be in default)
according to the terms of the relevant document or agreement.
          “DOJ” means the United States Department of Justice.

39



--------------------------------------------------------------------------------



 



          “Encumbrance” means any lien, encumbrance, security interest, pledge,
mortgage, hypothecation, charge, restriction on transfer of title, adverse
claim, title retention agreement of any nature or kind, or other encumbrance,
except for any restrictions arising under any applicable securities Laws or
pursuant to the Amended and Restated Stockholder Agreement or the Amended and
Restated Tengelmann Stockholder Agreement.
          “Environment” means ambient air, indoor air, surface water,
groundwater and surface and subsurface strata and natural resources such as
wetlands, flora and fauna.
          “Environmental Law” means any Law and the common law relating to
(i) pollution or the protection of the Environment, (ii) the protection of human
health and safety as it pertains to Hazardous Materials or (iii) the generation,
handling, use, presence, treatment, transport, storage, disposal or Release of
any Hazardous Materials.
          “ERISA Affiliate” means any trade or business, whether or not
incorporated, which together with the Company would be deemed a “single
employer” within the meaning of Section 414(b), (c) or (m) of the Code or
Section 4001(b)(1) of ERISA.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
          “Facilities” means any store, office, plant or warehouse owned or
leased by the Company or any of its subsidiaries.
          “FTC” means the United States Federal Trade Commission.
          “GAAP” means generally accepted accounting principles in the United
States of America as in effect from time to time.
          “Governmental Entity” means any domestic or foreign, transnational,
national, Federal, state, municipal or local government, or any other domestic
or foreign governmental, regulatory or administrative authority, or any agency,
board, department, commission, court, tribunal or instrumentality thereof.
          “Hazardous Materials” means any pollutant, contaminant, waste,
chemical, compound, substance or material, including any petroleum or petroleum
product or by-product, asbestos-containing material, urea formaldehyde foam
insulation, and mold, regulated under any Environmental Law.
          “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder.
          “including” means including, without limitation.
          “Indebtedness” means, with respect to any person, without duplication:
(i) (A) indebtedness for borrowed money, (B) all obligations of such person
evidenced by

40



--------------------------------------------------------------------------------



 



bonds, debentures, notes or similar instruments, (C) all obligations of such
person under interest rate or currency hedging transactions (valued at the
termination value thereof), (D) all letters of credit issued for the account of
such person and (E) obligations of such person to pay rent or other amounts
under any lease of real property or personal property, which obligations are
required to be classified as capital leases in accordance with GAAP;
(ii) indebtedness for borrowed money of any other person guaranteed, directly or
indirectly, in any manner by such person; and (iii) indebtedness of the type
described in clause (i) above secured by any Encumbrance upon property owned by
such person, even though such person has not in any manner become liable for the
payment of such indebtedness; provided, however, that Indebtedness shall not be
deemed to include (i) any accounts payable or trade payables incurred in the
ordinary course of business of such person, or (ii) any intercompany
indebtedness between any person and any wholly owned subsidiary of such person
or between any wholly owned subsidiaries of such person.
          “Intellectual Property” means all Trademarks, Patents, Copyrights,
Trade Secrets, service marks, service mark rights, computer programs, moral
rights and the benefits of any waivers of moral rights and any other proprietary
intellectual property rights.
          “Judgment” means any applicable judgment, order or decree of any
Governmental Entity.
          “knowledge of the Company” or “to the Company’s knowledge” means the
actual knowledge of the particular fact in question by the individuals set forth
in Section 9.05 of the Company Disclosure Letter.
          “Labor Laws” means any applicable Law relating to employment
standards, employee rights, health and safety, labor relations, workplace safety
and insurance or pay equity.
          “Laws” means any applicable statute, code, rule, regulation,
ordinance, Judgment, or other pronouncement of any Governmental Entity.
          “Losses” means all liabilities, costs, expenses, obligations, losses,
damages (including diminution of value, lost profits, consequential damages and
third-party punitive damages but excluding special damages, incidental damages
and punitive damages not payable to third parties), penalties, actions,
judgments, suits, claims and disbursements of any kind or nature, liabilities
for Taxes, fees or expenses (including without limitation, legal fees).
          “Material Adverse Effect” means any change, event or circumstance
that, individually or in the aggregate with all other changes, events and
circumstances, has had a material adverse effect on the business, results of
operations or financial condition of the Company and its subsidiaries, taken as
a whole, other than any change, event or circumstance arising out of: (a)
general economic (including changes in prevailing interest rates, credit
availability and liquidity, currency exchange rates, and price levels or trading
volumes in the United States or foreign securities markets), legal, regulatory
or

41



--------------------------------------------------------------------------------



 



political conditions in the United States of America or geographic regions in
which the Company and its subsidiaries operate; (b) conditions generally
affecting the industries in which the Company and its subsidiaries operate;
(c) the announcement, pendency or consummation of the Offering or the other
transactions contemplated hereby or by the Ancillary Agreements; (d) any change
in the market price or trading volume of the Common Stock in and of itself (but
not any change, event or circumstance that may be underlying such decrease to
the extent that such change, event or circumstance would otherwise constitute a
Material Adverse Effect); (e) any changes in the securities markets generally,
or in the credit markets, any downgrades in the credit markets, or adverse
credit events resulting in deterioration in the credit markets generally or in
respect of the customers of the Company; (f) the commencement or escalation of a
war or armed hostilities or the occurrence of acts of terrorism or sabotage;
(g) earthquakes, hurricanes or other natural disasters; (h) compliance with the
requirements of changes in Law, GAAP or other accounting requirements or any
interpretation thereof; (i) any failure by the Company to meet published revenue
or earnings projections (but not any change, event or circumstance that may be
underlying such failure to the extent that such change, event or circumstance
would otherwise constitute a Material Adverse Effect); (j) any adverse effect on
the Company under Section 382 of the Code resulting from an “ownership change”
of the Company as defined in Section 382(g) of the Code or (k) any legal claims
or other proceedings made by any of the Company’s stockholders or debtholders
arising out of or related to the Offering.
          “NYSE” means the New York Stock Exchange.
          “Patents” means all patents, patent rights and patent applications,
including divisions, continuations, continuations-in-part, reissues,
re-examinations and all extensions thereof.
          “Permits” means, collectively, all applicable consents, approvals,
permits, orders, authorizations, licenses and registrations from Governmental
Entities.
          “Permitted Encumbrances” means: (i) mechanics’, carriers’, workers’,
repairers’, materialmen’s, warehousemen’s, construction and other Encumbrances
arising or incurred in the ordinary course of business and not yet due and
payable or being contested in good faith by appropriate proceedings;
(ii) Encumbrances for Taxes, utilities and other governmental charges that, in
each case, are not yet due or payable, are being contested in good faith by
appropriate proceedings or may thereafter be paid without giving rise to any
material penalty or material additional cost or liability; (iii) matters of
record or registered Encumbrances affecting title to any owned or leased real
property of a person and its subsidiaries; (iv) requirements and restrictions of
zoning, building and other applicable Laws and municipal by-laws, and
development, site plan, subdivision or other agreements with municipalities that
do not individually or in the aggregate materially and adversely affect the use
of the owned or leased real property of a person and its subsidiaries affected
thereby as currently used in the business of such person and its subsidiaries;
(v) statutory Encumbrances of landlords for amounts not yet due and payable;
(vi) Encumbrances arising under conditional sales Contracts and equipment leases
with third parties entered into in the ordinary course of business generally

42



--------------------------------------------------------------------------------



 



consistent with past practice; (vii) defects, irregularities or imperfections of
title and other Encumbrances which, individually or in the aggregate, do not
materially impair the continued use (in a manner generally consistent with
current use in the business of the person and its subsidiaries) of the asset or
property to which they relate; and (viii) with respect to the Company and its
subsidiaries, Encumbrances arising under the ABL Credit Agreement.
          “person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, Governmental Entity or other entity.
          “Real Property” means, collectively, the Owned Real Properties, the
Company Leases and the Company Tenant Leases.
          “Registered Intellectual Property” means all (i) registered trademarks
and service marks and applications therefor, (ii) registered copyrights and
applications therefor, (iii) issued patents and patent applications and
(iv) domain names, in each case, that are owned by the Company or any of its
subsidiaries and are material to the conduct of the business of the Company and
its subsidiaries.
          “Release” means any spilling, leaking, pumping, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping or disposing of
Hazardous Materials (including the abandonment or discarding of barrels,
containers or other closed receptacles containing Hazardous Materials) into or
through the Environment or into or out of any real property, including the
movement of Hazardous Materials through or in the air, soil, surface water,
groundwater or property.
          “SEC” means the Securities and Exchange Commission.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
          “Series B Yucaipa Warrants” means the 6,965,858 warrants, exercisable
at $32.40, issued by the Company on December 3, 2007.
          “SOX” means the Sarbanes-Oxley Act of 2002.
          “subsidiary” of any person means, on any date, any person (i) the
accounts of which would be consolidated with and into those of the first person
in such person’s consolidated financial statements if such financial statement
were prepared in accordance with GAAP or (ii) of which (A) securities or other
ownership interests representing more than 50% of the equity or (B) an amount of
the voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests, 50% or more of
the equity interests of which) is owned, directly or indirectly, controlled or
held by such first person or by one or more subsidiaries of such first person.
          “Tax” means any foreign, Federal, state or local income, sales and
use, excise, franchise, real and personal property, gross receipt, capital
stock, production,

43



--------------------------------------------------------------------------------



 



business and occupation, disability, estimated, employment, payroll, severance
or withholding tax or other tax, duty, fee, impost, levy, assessment or charge
imposed by any taxing authority, and any interest or penalties and other
additions to tax related thereto.
          “Tax Returns” means any return, report, declaration, information
return or other document required to be filed with any Tax authority with
respect to Taxes, including any amendments thereof.
          “Third Party” means any person other than the Company, the Investors,
the Investors’ Representative or any of their respective affiliates.
          “Trade Secrets” means all proprietary, confidential information,
formulas, processes, data, know-how, devices or compilations of information used
in a business that confer a competitive advantage over those in similar
businesses who do not possess them or know how to use them.
          “Trademarks” means all trademarks, trademark rights, trade names,
trade name rights, brands, logos, trade dress, business names and Internet
domain names, together with the goodwill associated with any of the foregoing
and all registrations and applications for registration of the foregoing.
          “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Select Market, the NASDAQ Global
Market, the NASDAQ Capital Market or OTC Bulletin Board on which the relevant
security of the Company is listed or quoted for trading on the date in question.
          “Voting Debt” means bonds, debentures, notes or other debt securities
having the right to vote (or convertible into, or exchangeable for, securities
having the right to vote) generally in the election of directors of the Company
or other matters on which holders of the Common Stock may vote.
          “Voting Stock” of any person means securities having the right to vote
generally in any election of directors or comparable governing persons of any
such person.
          SECTION 9.06 Counterparts. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more such counterparts have been signed
by each of the parties hereto and delivered to the other parties hereto.
          SECTION 9.07 Entire Agreement. This Agreement, the Ancillary
Agreements and the Confidentiality Agreement, along with the Company Disclosure
Letter, the Schedules and the Exhibits thereto, contain the entire agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersede all prior agreements and understandings relating to such subject
matter. None of the parties shall be liable or bound to any other party in any
manner by any representations, warranties or covenants relating to such subject
matter except as

44



--------------------------------------------------------------------------------



 



specifically set forth herein or in the Ancillary Agreements or the
Confidentiality Agreement.
          SECTION 9.08 Severability. If any provision of this Agreement (or any
portion thereof) or the application of any such provision (or any portion
thereof) to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof (or the remaining portion thereof) or the application of such provision
to any other persons or circumstances.
          SECTION 9.09 Consent to Jurisdiction. Each party irrevocably submits
to the exclusive jurisdiction of (a) the Supreme Court of the State of New York,
New York County and (b) the United States District Court for the Southern
District of New York, for the purposes of any suit, action or other proceeding
arising out of this Agreement, any Ancillary Agreement or any transaction
contemplated hereby or thereby. Each party agrees to commence any such action,
suit or proceeding either in the United States District Court for the Southern
District of New York or, if such suit, action or other proceeding may not be
brought in such court for jurisdictional reasons, in the Supreme Court of the
State of New York, New York County. Each party further agrees that service of
any process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth above shall be effective service of process for any
action, suit or proceeding in New York with respect to any matters to which it
has submitted to jurisdiction in this Section 9.09. Each party irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement, any Ancillary Agreement or the
transactions contemplated hereby and thereby in (i) the Supreme Court of the
State of New York, New York County, or (ii) the United States District Court for
the Southern District of New York, and hereby and thereby further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any such action, suit or proceeding brought in any such court has been
brought in an inconvenient forum.
          SECTION 9.10 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.
          SECTION 9.11 Waiver of Jury Trial. Each party hereby waives, to the
fullest extent permitted by applicable Law, any right it may have to a trial by
jury in respect to any litigation directly or indirectly arising out of, under
or in connection with this Agreement, any Ancillary Agreement or any transaction
contemplated hereby or thereby. Each party (a) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement and the Ancillary Agreements, as
applicable, by, among other things, the mutual waivers and certifications in
this Section 9.11.

45



--------------------------------------------------------------------------------



 



          SECTION 9.12 No Personal Liability of Partners, Directors, Officers,
Owners, Etc. No director, officer, employee, incorporator, stockholder, managing
member, member, general partner, limited partner, principal or other agent of
any of the Investors shall have any liability for any obligations of the
Investors under this Agreement or for any claim based on, in respect of, or by
reason of, the obligations of the Investors hereunder. The Company waives and
releases all such liability. This waiver and release is a material inducement to
the Investors’ entry into this Agreement.
          SECTION 9.13 Rights of Holders. Each party to this Agreement shall
have the absolute right to exercise or refrain from exercising any right or
rights that such party may have by reason of this Agreement, including, without
limitation, the right to consent to the waiver or modification of any obligation
under this Agreement, and such party shall not incur any liability to any other
party or other holder of any securities of the Company as a result of exercising
or refraining from exercising any such right or rights.
          SECTION 9.14 Adjustment in Share Numbers and Prices. In the event of
any stock split, subdivision, dividend or distribution payable in shares of
Common Stock (or other securities or rights convertible into or entitling the
holder thereof to receive directly or indirectly shares of Common Stock),
combination or other similar recapitalization or event occurring after the date
hereof, each reference in this Agreement and the Ancillary Agreements to a
number of shares or a price per share shall be amended to appropriately account
for such event.
[Signature page to follow.]

46



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Investors, the Company, the Existing Investors
(solely for the purposes of Section 3.02 and 3.05 of this Agreement) and the
Investors’ Representative (solely for the purposes of Section 5.05 of this
Agreement) have duly executed this Agreement as of the date first written above.

                          YUCAIPA AMERICAN ALLIANCE FUND II, LP
 
                        By: Yucaipa American Alliance Fund II, LLC         Its:
General Partner
 
                        by   /s/ Robert P. Bermingham                          
Name: Robert P. Bermingham             Title: Vice President
 
               
 
                        YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND II, LP
 
                        By: Yucaipa American Alliance Fund II, LLC         Its:
General Partner
 
                        by   /s/ Robert P. Bermingham                          
Name: Robert P. Bermingham             Title: Vice President
 
               
 
                        THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.,
 
               
 
                        by   /s/ Christopher McGarry                          
Name: Christopher McGarry             Title: VP — Legal Services

 



--------------------------------------------------------------------------------



 



                              Solely for the Purposes of Section 3.02 and 3.05
of this Agreement
 
                    YUCAIPA CORPORATE INITIATIVES FUND I, LP
 
                        By: Yucaipa Corporate Initiatives Fund I, LLC        
Its: General Partner
 
                        by        /s/ Robert P. Bermingham              
 
          Name:   Robert P. Bermingham
 
          Title:   Vice President
 
               
 
                    YUCAIPA AMERICAN ALLIANCE FUND I, LP
 
                        By: Yucaipa American Alliance Fund I, LLC         Its:
General Partner
 
                        by        /s/ Robert P. Bermingham              
 
          Name:   Robert P. Bermingham
 
               
 
          Title:   Vice President
 
               
 
                    YUCAIPA AMERICAN ALLIANCE (PARALLEL) FUND I, LP
 
                        By: Yucaipa American Alliance Fund I, LLC         Its:
General Partner
 
                        by        /s/ Robert P. Bermingham              
 
          Name:   Robert P. Bermingham
 
          Title:   Vice President

 



--------------------------------------------------------------------------------



 



                          Solely for the Purposes of Section 5.05 of this
Agreement
 
                        Yucaipa American Alliance Fund II, LLC,         as
Investors’ Representative,
 
                        by   /s/ Robert P. Bermingham                          
Name: Robert P. Bermingham             Title: Vice President

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Convertible Preferred Stock Articles Supplementary

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Amended and Restated Stockholder Agreement

 



--------------------------------------------------------------------------------



 



Exhibit C
Opinion of Counsel

 



--------------------------------------------------------------------------------



 



Exhibit D
Opinion of Maryland Counsel

 



--------------------------------------------------------------------------------



 



Schedule 1
Wire Information

 